

AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of March 15,
2007, is by and between Center Bancorp, Inc., a New Jersey corporation
("Buyer"), and Beacon Trust Company, a limited purpose trust company chartered
under the laws of the State of New Jersey (the “Company”).


RECITALS
 
A.  Buyer desires to acquire the Company and the Company’s Board of Directors
has determined, based upon the terms and conditions hereinafter set forth, that
the acquisition is in the best interests of the Company and its shareholders.
The acquisition will be accomplished by (i) Buyer’s forming a limited purpose
trust company chartered under the laws of the State of New Jersey as a
wholly-owned Subsidiary of Buyer (such Subsidiary being hereinafter referred to
as “Newco”), (ii) merging the Company with and into Newco with Newco as the
surviving entity (the “Merger”) and (iii) the Company’s shareholders receiving
the merger consideration hereinafter set forth. The Boards of Directors of the
Company and Buyer have duly adopted and approved this Agreement and the Board of
Directors of the Company has directed that it be submitted to its shareholders
for approval.


B. Concurrently with the execution and delivery of this Agreement, and as a
condition and inducement to Buyer's willingness to enter into this Agreement,
certain shareholders of the Company have entered into a shareholders’ agreement
with Buyer (the “Shareholders’ Agreement”).


C. Concurrently with the execution and delivery of this Agreement, and as a
condition and inducement to Buyer's willingness to enter into this Agreement,
the Company has entered into employment agreements with thirteen of its
employees, effective as of the consummation of the Merger (the “New Employment
Agreements”).


D. Copies of the executed Shareholders’ Agreement and New Employment Agreements
have been provided to Buyer’s counsel.


E. As soon as practicable following the date hereof, Buyer will make application
to the Department of Banking and Insurance of the State of New Jersey to form
Newco as a limited purpose trust company chartered under the laws of the State
of New Jersey and, following the organization of Newco as a limited purpose
trust company, Buyer will apply to the Superior Court of the State of New Jersey
to have Newco substituted in every fiduciary capacity in place of the Company as
the successor trustee and fiduciary with respect to all of the Trust Accounts
(as defined herein) pursuant to N.J.S.A. 17:16R-1 et seq. (the “Fiduciary Act”).


F. The Company will provide Buyer with a certification, to be filed with the
above-mentioned application, pursuant to which the Company will confirm that it
understands and agrees that it shall be bound as a party to any order entered by
the Superior Court of New Jersey in the proceeding on such application.


 
 

--------------------------------------------------------------------------------

 
G. The parties intend that, as soon as practicable following entry of a
Substitution Order pursuant to the Fiduciary Act, the receipt of all other
necessary consents and approvals and the expiration of all applicable waiting
periods, the parties will effect the Merger.


H. The Boards of Directors of the Company and Buyer have determined that it is
in the best interests of their respective companies and their shareholders to
consummate the transactions provided for herein.


I. The parties desire to make certain representations, warranties and agreements
in connection with the Merger and also to prescribe certain conditions to the
Merger.


J. Certain terms are defined in Section 10.14(a).


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE I


THE MERGER AND OTHER TRANSACTIONS


1.1 Establishing Newco. Promptly after the execution of this Agreement, Buyer
shall use commercially reasonably efforts to organize an entity, referred to
herein as “Newco”, as a limited purpose trust company chartered under the laws
of the State of New Jersey. It is understood that from and after the date that
Newco is organized, Newco shall be a wholly-owned Subsidiary of Buyer until such
time as the capital stock of Newco is transferred to Buyer’s Union Center
National Bank Subsidiary pursuant to this Article I.


1.2 The Merger. Subject to the terms and conditions of this Agreement, in
accordance with the provisions of N.J.S.A. 17:9A-132 et seq., at the Effective
Time (as defined in Section 1.3 hereof) the Company shall merge with and into
Newco, and Buyer shall cause Newco to merge with the Company, under the charter
of Newco. Newco shall be the surviving entity (hereinafter sometimes called the
"Surviving Trust Company") in the Merger, and shall continue its corporate
existence under the laws of the State of New Jersey. The name of the Surviving
Trust Company shall be Beacon Trust Company. Upon consummation of the Merger,
the separate corporate existence of the Company shall terminate.


 
2

--------------------------------------------------------------------------------

 
1.3 Closing, Closing Date, Determination Date and Effective Time. Unless a
different date, time and/or place are agreed to by the parties hereto, the
closing of the Merger (the "Closing") shall take place at 10:00 a.m., at the
offices of Lowenstein Sandler PC, 65 Livingston Avenue, Roseland, New Jersey
07068, on a date determined by Buyer on at least five Business Days notice (the
"Closing Notice") given to the Company, which date (the "Closing Date") shall be
not more than ten (10) Business Days following the receipt of all necessary
regulatory, governmental and shareholder approvals and consents and the
expiration of all statutory waiting periods in respect thereof and the
satisfaction or waiver of all of the conditions to the consummation of the
Merger specified in Article VII (other than the delivery of certificates and
other instruments and documents to be delivered at the Closing). In the Closing
Notice, Buyer shall specify the "Determination Date", which date shall be the
first date on which all bank regulatory approvals (and waivers, if applicable)
necessary for consummation of the Merger have been received (disregarding any
waiting period) and either party has notified the other in writing that all such
approvals (and waivers, if applicable) have been received. Upon consummation of
the Closing, the Buyer shall file with the New Jersey Department of Banking and
Insurance (the “Department”) the notice of consummation of the Merger (the
“Departmental Notice”) contemplated by N.J.S.A. 17:9A-137.B. The Merger shall
become effective (and be consummated) at the date and time (the “Effective
Time”) of the filing of the Departmental Notice with the Department.


1.4 Effect of the Merger. At the Effective Time, the Surviving Trust Company
shall be considered the same business and corporate entity as each of Newco and
the Company and thereupon and thereafter, all the property, rights, privileges,
powers and franchises of each of Newco and the Company shall vest in the
Surviving Trust Company and the Surviving Trust Company shall be subject to and
be deemed to have assumed all of the debts, liabilities, obligations and duties
of each of Newco and the Company and shall have succeeded to all of each of
their relationships, as fully and to the same extent as if such property,
rights, privileges, powers, franchises, debts, liabilities, obligations, duties
and relationships had been originally acquired, incurred or entered into by the
Surviving Trust Company. In addition, any reference to either of Newco and the
Company in any contract or document, whether executed or taking effect before or
after the Effective Time, shall be considered a reference to the Surviving Trust
Company if not inconsistent with the other provisions of the contract or
document; and any pending action or other judicial proceeding to which either of
Newco or the Company is a party shall not be deemed to have abated or to have
discontinued by reason of the Merger, but may be prosecuted to final judgment,
order or decree in the same manner as if the Merger had not been made; or the
Surviving Trust Company may be substituted as a party to such action or
proceeding, and any judgment, order or decree may be rendered for or against it
that might have been rendered for or against either of Newco or the Company if
the Merger had not occurred.


1.5 Conversion of Company Common Stock.


(a) At the Effective Time, subject to the other provisions of this Section 1.5,
Section 1.6, Section 1.9, Section 1.19 and Section 2.2(e), each shareholder of
the Company shall, by virtue of this Agreement and without any action on the
part of the Company, Buyer or such shareholder, be entitled to receive, in
respect of the shares of common stock, par value $2.65 per share, of the Company
(“Company Common Stock”) issued and outstanding immediately prior to the
Effective Time and held by such shareholder, including Option Shares and
Non-Option Shares (which, for the avoidance of doubt, shall not include (i)
shares of Company Common Stock held in the Company's treasury or (ii) shares of
Company Common Stock held directly or indirectly by Buyer or the Company or any
of their respective Subsidiaries (except for Trust Account Shares and DPC
Shares, as such terms are defined in Section 1.5(b) hereof), the following:
 
 
3

--------------------------------------------------------------------------------

 
(i) for all of the Option Shares held by such shareholder, a number of shares
(such number of shares being herein called the “Buyer/Option Shares”) of common
stock, no par value, of Buyer ("Buyer Common Stock") equal to the lesser of (A)
the product of (w) the Adjusted Stock Number divided by the Fully Diluted
Number, such quotient to be rounded to four decimal places, multiplied by (x)
the number of Option Shares held by such shareholder and (B) the product of (y)
the Stock Number divided by the Fully Diluted Number, such quotient to be
rounded to four decimal places, multiplied by (z) the total number of shares of
Company Common Stock held by such shareholder;


(ii) for all of the Non-Option Shares held by such shareholder, a number of
shares of Buyer Common Stock, equal to the excess of (x) the number of shares of
Buyer Common Stock which is the product of (A) the Stock Number divided by the
Fully Diluted Number, such quotient to be rounded to four decimal places,
multiplied by (B) the total number of shares of Company Common Stock held by
such shareholder over (y) the number of Buyer/Option Shares into which such
shareholder’s Option Shares, if any, were converted pursuant to clause (a)(i)
above;


(iii) for all of the Non-Option Shares held by such shareholder, a cash payment,
payable promptly after the Effective Time, without interest, in an amount equal
to the product of (x) $3,259,480 divided by the Fully Diluted Number, multiplied
by (y) the total number of shares of Company Common Stock held by such
shareholder;


(iv) subject to Article IX, for all of the Option Shares and Non-Option Shares
held by such shareholder, a cash payment, payable promptly after the First Year
Payment Date, without interest, in an amount equal to the product of (x)
$1,125,000 (the “First Year Payment Amount”), subject to reduction in accordance
with Section 1.6, divided by the Fully Diluted Number, multiplied by (y) the
total number of shares of Company Common Stock held by such shareholder ; and


(v) subject to Article IX, for all of the Option Shares and Non-Option Shares
held by such shareholder, a cash payment, payable promptly after the Second Year
Payment Date, without interest, in an amount equal to the product of (x)
$1,125,000 (the “Second Year Payment Amount”), subject to reduction in
accordance with Section 1.6, divided by the Fully Diluted Number, multiplied by
(y) the total number of shares of Company Common Stock held by such shareholder.


 
4

--------------------------------------------------------------------------------

 
Buyer and the Company have agreed upon a calculation of the shares of Buyer
Common Stock that would be issued to each current shareholder of the Company
pursuant to Sections 1.5(a)(i) and 1.5(a)(ii) based upon the assumptions set
forth therein.


(b) At the Effective Time, (i) all shares of Company Common Stock that are owned
by the Company as treasury stock and (ii) all shares of Company Common Stock
that are owned directly or indirectly by Buyer or the Company or any of their
respective Subsidiaries (other than shares of Company Common Stock (x) held
directly or indirectly in trust accounts, managed accounts and the like or
otherwise held in a fiduciary capacity for the benefit of third parties (any
such shares, and shares of Buyer Common Stock which are similarly held, whether
held directly or indirectly by Buyer or the Company, as the case may be, being
referred to herein as "Trust Account Shares") or (y) held by Buyer or the
Company or any of their respective Subsidiaries in respect of a debt previously
contracted (any such shares of Company Common Stock, and shares of Buyer Common
Stock which are similarly held, being referred to herein as "DPC Shares")),
shall be canceled and shall cease to exist and no stock of Buyer or other
consideration shall be delivered in exchange therefor. All other shares of
Company Common Stock (including Option Shares and Non-Option Shares) shall cease
to be outstanding. All shares of Buyer Common Stock that are owned by the
Company or any of its Subsidiaries (other than Trust Account Shares and DPC
Shares) shall become treasury stock of Buyer.


(c) On and after the Effective Time, holders of certificates which immediately
prior to the Effective Time represented outstanding shares of Company Common
Stock (the "Certificates") shall cease to have any rights as shareholders of the
Company, except the right to receive the consideration set forth in this Article
I for each such share held by them. The consideration which any one Company
shareholder may receive pursuant to this Article I is referred to herein as the
“Merger Consideration” and the consideration which all of the Company
shareholders are entitled to receive pursuant to this Article I is referred to
herein as the “Aggregate Merger Consideration”. The right to receive the
consideration described in Sections 1.5(a)(iv) and 1.5(a)(v) shall not be
transferable (other than by will or by operation of law, in which case Buyer
shall be given written notice of such transfer) without the prior written
consent of Buyer.


(d) Notwithstanding any provision herein to the contrary, if, between the date
of this Agreement and the Effective Time, the shares of Buyer Common Stock shall
be changed into a different number or class of shares by reason of any
reclassification, recapitalization, split-up, combination, exchange of shares or
readjustment, or a stock dividend thereon shall be declared with a record date
within said period, appropriate adjustments shall be made to the merger
consideration payable hereunder in shares of Buyer Common Stock.


(e) At the Effective Time, Buyer shall pay $100,000 to an account designated by
the Shareholder Representative. It is understood that funds in such account
shall be used by the Shareholder Representative to defray out-of-pocket expenses
that the Shareholder Representative may incur in performing the Shareholder
Representative’s duties hereunder.
 
 
5

--------------------------------------------------------------------------------

 


1.6 Possible Adjustment of the First Year Payment Amount and the Second Year
Payment Amount. The following provisions shall apply in determining the amounts
to be paid pursuant to Sections 1.5(a)(iv) and 1.5(a)(v):


(a) Promptly after the end of the First Year and the Second Year, the
Shareholder Representative shall prepare and submit to Buyer an income statement
of the Surviving Trust Company, prepared in accordance with GAAP, setting forth
the Pre-Tax Income of the Surviving Trust Company for the First Year and the
Second Year, respectively. Buyer shall cause the Surviving Trust Company to
cooperate with the Shareholder Representative in the preparation of such income
statements, including by arranging for personnel of the Surviving Trust Company
to prepare such income statements.


(b) During the 30-day period following Buyer’s receipt of an income statement
furnished pursuant to Section 1.6(a) (each, a “Section 1.6 Income Statement”),
Buyer and its representatives shall be permitted to review the working papers
relating to such Section 1.6 Income Statement. The Section 1.6 Income Statement
shall become final and binding upon the parties on the 30th day following
delivery thereof, unless Buyer gives written notice of its disagreement with the
Section 1.6 Income Statement (a “Notice of Disagreement”) to the Shareholder
Representative prior to such date. Any Notice of Disagreement shall (i) specify
in reasonable detail the nature of any disagreement so asserted and (ii) only
include disagreements based on mathematical errors or based on Pre-Tax Income
not being calculated in accordance with this Agreement. If a Notice of
Disagreement is received by the Shareholder Representative in a timely manner,
then the Section 1.6 Income Statement (as revised in accordance with this
sentence) shall become final and binding on the earlier of (A) the date Buyer
and the Shareholder Representative resolve in writing any differences they have
with respect to the matters specified in the Notice of Disagreement and (B) the
date any disputed matters specified in the Notice of Disagreement are finally
resolved in writing by the Accounting Firm. During the 30-day period following
the delivery of a Notice of Disagreement, Buyer and the Shareholder
Representative shall seek in good faith to resolve in writing any differences
that they may have with respect to the matters specified in the Notice of
Disagreement. At the end of such 30-day period, Buyer and the Shareholder
Representative shall submit to a mutually acceptable independent accounting firm
(the “Accounting Firm”) for arbitration any and all matters that remain in
dispute and that were properly included in the Notice of Disagreement. In such
submission, Buyer shall specify the amount of Pre-Tax Income that it believes
the Surviving Trust Company earned during the First Year or the Second Year,
whichever is applicable (the “Buyer’s Submitted Amount”), and the Shareholder
Representative shall specify the amount of Pre-Tax Income that it believes the
Surviving Trust Company earned during the First Year or the Second Year,
whichever is applicable (the “Shareholder Representative’s Submitted Amount”).
The Accounting Firm shall be instructed to render its determination of all
matters submitted to it within 30 days following submission. The fees and
expenses of the Accounting Firm incurred pursuant to this Section 1.06 shall be
(i) borne by the Buyer if the amount of Pre-Tax Income reflected in the
Accounting Firm’s final determination is closer to the Shareholder
Representative’s Submitted Amount than to the Buyer’s Submitted Amount, (ii)
borne by the former shareholders of the Company if the amount of Pre-Tax Income
reflected in the Accounting Firm’s final determination is closer to the Buyer’s
Submitted Amount than to the Shareholder Representative’s Submitted Amount and
(iii) borne equally by the Buyer and the former shareholders of the Company if
the amount of Pre-Tax Income reflected in the Accounting Firm’s determination is
precisely midway between the Shareholder Representative’s Submitted Amount and
the Buyer’s Submitted Amount. Any fees to be paid by the former shareholders of
the Company pursuant to the immediately preceding sentence shall be paid by
reduction of the First Year Payment Amount or the Second Year Payment Amount, as
applicable, or if that is insufficient to cover such fees, by the Shareholder
Representative. The fees and disbursements of Buyer’s independent auditors
incurred in connection with their review of the Section 1.6 Income Statement and
of any Notice of Disagreement shall be borne by Buyer, and the fees and
disbursements of any independent auditors retained by the Shareholder
Representative incurred in connection with their review of the Statement and any
Notice of Disagreement shall be paid by the Shareholder Representative. If (I) a
determination of Pre-Tax Income is submitted to an Accounting Firm pursuant to
this Section 1.6(b), (II) the amount of Pre-Tax Income reflected in the
Accounting Firm’s final determination with respect to such matter is closer to
the Shareholder Representative’s Submitted Amount than to the Buyer’s Submitted
Amount, (III) the Shareholder Representative performs all of his obligations
under this Section 1.6(b) in a timely manner and (IV) following such
determination by the Accounting Firm, the First Year Payment or the Second Year
Payment provided for in Section 1.6(c), whichever is applicable, is greater than
zero, then there shall be added to the First Year Payment or Second Year Payment
provided for in Section 1.6(c), whichever is applicable, an amount equal to
interest on such payment, from the sixtieth day following the end of the First
Year or the Second Year, whichever is applicable, to the date of such payment,
at a rate of interest equal to the federal funds rate, as such rate may change
from time to time.
 
 
6

--------------------------------------------------------------------------------

 
(c) There shall be no reduction in the First Year Payment Amount in the event
that First Year Pre-Tax Income equals or exceeds the First Year Milestone.
Notwithstanding any provision herein to the contrary:
 
(i) in the event that the First Year Pre-tax Income is less than the First Year
Milestone but equals or exceeds the First Year Base Amount, the First Year
Payment Amount shall be reduced to an amount equal to $1,125,000 multiplied by a
fraction, the numerator of which is the amount by which the First Year Pre-Tax
Income exceeds the First Year Base Amount and the denominator of which is
$361,664; and
 
(ii) in the event that the First Year Pre-tax Income is less than the First Year
Base Amount, the First Year Payment Amount shall be reduced to zero.
 
(d) There shall be no reduction in the Second Year Payment Amount in the event
that Second Year Pre-Tax Income equals or exceeds the Second Year Milestone.
Notwithstanding any provision herein to the contrary:
 
(i) in the event that the Second Year Pre-tax Income is less than the Second
Year Milestone but equals or exceeds the Second Year Base Amount, the Second
Year Payment Amount shall be reduced to an amount equal to $1,125,000 multiplied
by a fraction, the numerator of which is the amount by which the Second Year
Pre-Tax Income exceeds the Second Year Base Amount and the denominator of which
is $447,554; and
 
(ii) in the event that the Second Year Pre-tax Income is less than the Second
Year Base Amount, the Second Year Payment Amount shall be reduced to zero.
 
(e) For purposes of this Agreement, “Pre-Tax Income” shall mean the net income
of the Surviving Trust Company for a particular period before the provision for
income taxes, determined in accordance with GAAP, except that unless otherwise
agreed in writing by the Shareholder Representative and Buyer, the following
provisions shall apply in calculating Pre-Tax Income:


 
7

--------------------------------------------------------------------------------

 
(i) all inter-company expenses shall be omitted to the extent that such expenses
do not represent reimbursement for expenses owed by the Surviving Trust Company
for services performed by the Buyer or its Affiliates or any third-party vendor;


(ii) the purchase and sales price of any goods and services sold by the
Surviving Trust Company to Buyer or any of its Subsidiaries (other than the
Surviving Trust Company), or by Buyer or any of its Subsidiaries (other than the
Surviving Trust Company) to the Surviving Trust Company, shall be adjusted to
reflect the amounts that the Surviving Trust Company would have paid or realized
if dealing with an independent third party in an arm’s-length transaction;


(iii) if the fees charged by the Surviving Trust Company to its Trust Account
holders are decreased during the Transition Period at the Buyer’s direction and
without the approval of the Shareholder Representative or increased during the
Transition Period without the approval of Buyer, each fee payment made
thereafter pursuant to the revised fee structure shall be deemed to have been
made at the rate in existence before such increase or decrease was implemented;


(iv) no expense shall be recorded in respect of any amortization of goodwill
relating to Buyer’s acquisition of the Company;


(v) no expense shall be recorded in respect of any depreciation for any capital
asset purchased by the Surviving Trust Company during the Transition Period at
the Buyer’s direction, other than with respect to capital assets purchased by
the Surviving Trust Company in the ordinary course of business or with respect
to capital assets purchased by the Surviving Trust Company with the approval of
the Shareholder Representative;


(vi)  if the Surviving Trust Company acquires any business during the Transition
Period, the results of operations of such business, as well as the costs or fees
associated with such acquisition, shall not be reflected in First Year Pre-Tax
Income or Second Year Pre-Tax Income unless otherwise agreed in writing by Buyer
and the Shareholder Representative prior to the consummation of such
acquisition;


 
8

--------------------------------------------------------------------------------

 
(vii) no expense shall be recorded for any bonus payment approved in writing by
Buyer; and


(vii) if, during the Transition Period, (x) Buyer decides to cause the Surviving
Trust Company to divest any line of business which has, since January 1, 2006,
contributed in any material respect to the Company’s net income, (y) such action
is not taken in response to instructions or directions from a Governmental
Entity and (z) the Shareholder Representative objects in writing to such action
before it is taken, then, during the portion of the Transition Period that
remains after such divestiture is completed (the “Remaining Transition Period”),
(I) there shall be added to the Surviving Trust Company’s revenues, for each
month in the Remaining Transition Period, an amount equal to the average monthly
revenues attributable to such line of business from January 1, 2007 through the
date of such divestiture and (II) there shall be added to the Surviving Trust
Company’s expenses, for each month in the Remaining Transition Period, an amount
equal to the average monthly expenses attributable to such line of business from
January 1, 2007 through the date of such divestiture.


(f) During the Transition Period, unless otherwise agreed to in writing by the
Shareholder Representative and Buyer, Buyer shall cause Union Center National
Bank and Subsidiaries of Union Center National Bank to refrain from offering
estate planning, trust administration, tax or custody services to any high net
worth individual customer unless (i) Buyer or Union Center National Bank offers
to permit the Surviving Trust Company to perform such business for such customer
and the Surviving Trust Company declines to perform such business, or (ii) such
customer advises Union Center National Bank or Subsidiaries of Union Center
National Bank that he or she is unwilling to be a customer of the Surviving
Trust Company or (iii) prior to engaging in any such service, the Buyer offers a
proposal which the Shareholder Representative accepts for adjusting the
calculation of Pre-Tax Income hereunder to assure that such competition is
neutral in its impact on the calculation of Pre-Tax Income hereunder, such
acceptance not to be unreasonably withheld or delayed, or (iv) Buyer agrees that
there shall be no reduction in the First Year Payment Amount (unless such
competition commences in the Second Year, in which case there the First Year
Payment Amount shall not be affected) or the Second Year Payment Amount. It is
acknowledged that this Section 1.6(f) shall not apply to the acquisition of any
business or business unit, which shall be governed by the provisions of section
1.6(e)(vi).


1.7 Stock Options. All outstanding options which may be exercised for issuance
of Company Common Stock (each, a "Stock Option" and collectively the "Stock
Options") are described in Section 1.7 of the Company Disclosure Schedule and
are issued and outstanding pursuant to the Company’s 2001 Stock Option Plan (the
"Company Stock Option Plan") and the agreements pursuant to which such Stock
Options were granted (each, an "Option Grant Agreement"). True and complete
copies of the Company’s Stock Option Plan and all Option Grant Agreements
relating to outstanding Stock Options have been delivered to Buyer. At the
Effective Time, each Stock Option which is outstanding and unexercised
immediately prior thereto, whether or not then vested or exercisable, shall
automatically be converted into an option to purchase Buyer Common Stock (a “New
Option”) as follows: (i) the number of shares of Buyer Common Stock covered by
each New Option shall equal the number of shares of Company Common Stock covered
by the corresponding Stock Option immediately prior to the Effective Time
multiplied by the Exchange Multiple (as hereinafter defined) and (ii) the
exercise price for each New Option shall equal the exercise price of the
corresponding Stock Option immediately prior to the Effective Time divided by
the Exchange Multiple. In substantially all respects, the terms of each New
Option shall otherwise be identical to the terms of the corresponding Stock
Option in effect immediately prior to the consummation of the Merger, subject to
any provisions in the Company Stock Option Plan which require acceleration of
vesting as a result of the consummation of the Merger. In effecting such
conversion, the aggregate number of shares of Buyer Common Stock to be subject
to each New Option will be rounded up or down, if necessary, to the nearest
whole share (with one-half being rounded up) and the aggregate exercise price
shall be rounded up or down, if necessary, to the nearest whole cent (with
one-half being rounded up). At the Effective Time, the Company Stock Option Plan
shall be terminated. The adjustments provided herein with respect to any Stock
Options that are "incentive stock options" (as defined in Section 422 of the
Code) shall be effected in such manner as shall not cause a modification,
extension or renewal of the Stock Options, within the meaning of Section 424(a)
of the Code. Prior to the Effective Time, the Company shall take or cause to be
taken all actions required under the Company Stock Option Plan to provide for
the foregoing. For purposes of this Agreement, the “Exchange Multiple” shall be
(x) the Option Number divided by (y) the Fully Diluted Number, such quotient to
be rounded to four decimal places.
 
 
9

--------------------------------------------------------------------------------

 
1.8 Buyer Common Stock. Except for shares of Buyer Common Stock owned by the
Company or any of its Subsidiaries (other than Trust Account Shares and DPC
Shares), which shall be converted into treasury stock of Buyer as contemplated
by Section 1.5, the shares of Buyer Common Stock and shares of capital stock of
Newco issued and outstanding immediately prior to the Effective Time shall be
unaffected by the Merger and such shares shall remain issued and outstanding.
 
1.9 Shares of Dissenting Shareholders. Notwithstanding anything in this
Agreement to the contrary, any shares of Company Common Stock that are issued
and outstanding as of the Effective Time and that are held by a shareholder who
has properly exercised his appraisal rights (the "Dissenting Shares") under
applicable law, shall not be converted into the right to receive the Merger
Consideration unless and until the holder shall have failed to perfect, or shall
have effectively withdrawn or lost, his, her or its right to dissent from the
Merger under applicable law, and to receive such consideration as may be
determined to be due with respect to such Dissenting Shares pursuant to and
subject to the requirements of applicable law. If any such holder shall have
failed to perfect or shall have effectively withdrawn or lost such right, each
share of such holder's Company Common Stock shall thereupon be deemed to have
been converted into and to have become, as of the Effective Time, the right to
receive, without any interest thereon, the consideration provided for in Section
1.5 upon surrender of the Certificate or Certificates representing such
Dissenting Shares. The Company shall give Buyer (i) prompt notice of any notice
or demands for appraisal or payment for shares of Company Common Stock received
by the Company and (ii) the opportunity to participate in and direct all
negotiations and proceedings with respect to any such demands or notices. The
Company shall not, without the prior written consent of Buyer, make any payment
with respect to, or settle, offer to settle or otherwise negotiate, any such
demands.


1.10 Certificate of Incorporation and By-Laws. Subject to Section 1.11, at the
Effective Time, the Certificate of Incorporation of Newco (in the form of
Exhibit A annexed hereto) as it shall exist immediately prior to the Effective
Time shall continue as the Certificate of Incorporation of the Surviving Trust
Company until otherwise amended as provided by law; provided however, that (i)
Newco’s name shall change to Beacon Trust Company upon consummation of the
Merger and (ii) Newco shall have the right, between the date hereof and the
Closing, to modify the Certificate of Incorporation in a manner that will not
adversely affect the shareholders of the Company and upon the acceptance of such
modification by the Department, the Certificate of Incorporation of Newco as so
modified shall be substituted for Exhibit A. Subject to Section 1.11, at the
Effective Time, the By-Laws of Newco, as in effect immediately prior to the
Effective Time, shall be the By-Laws of the Surviving Trust Company until
thereafter amended in accordance with applicable law
 
 
10

--------------------------------------------------------------------------------

 
1.11 Limited Liability Company. In the event that the Buyer requests permission
from the Department to organize Newco as a limited liability company and the
Department permits Newco to be organized as a limited liability company, then,
notwithstanding any provision herein to the contrary, (i) the operating
agreement of Newco shall continue as the operating agreement of the Surviving
Trust Company, except that Newco’s name shall change to Beacon Trust Company
upon consummation of the Merger, (ii) the provisions of Sections 1.10 and 1.12
shall be inapplicable, (iii) three individuals to be designated by the Company
immediately prior to the Effective Time (one of whom shall be Arthur Hyde,
provided that he is then serving on the Board of Directors of the Company),
together with John J. Davis and one other individual who shall be designated by
Buyer prior to the Effective Time, shall be the managers of the Surviving Trust
Company, each to hold office in accordance with such operating agreement until
their respective successors are duly elected or appointed and qualified pursuant
to the terms of such operating agreement and (iv) the officers of the Company
immediately prior to the Effective Time shall be officers of the Surviving Trust
Company, each to hold office in accordance with such operating agreement until
their respective successors are duly elected or appointed and qualified pursuant
to the terms of such operating agreement.


1.12 Directors and Officers. Three individuals to be designated by the Company
immediately prior to the Effective Time (one of whom shall be Arthur Hyde,
provided that he is then serving on the Board of Directors of the Company),
together with John J. Davis and one other individual who shall be designated by
Buyer prior to the Effective Time, shall be the directors of the Surviving Trust
Company, each to hold office in accordance with the Certificate of Incorporation
and By-Laws of the Surviving Trust Company until their respective successors are
duly elected or appointed and qualified. The officers of the Company immediately
prior to the Effective Time shall be officers of the Surviving Trust Company,
each to hold office in accordance with the Certificate of Incorporation and
By-Laws of the Surviving Trust Company until their respective successors are
duly elected or appointed and qualified.


1.13 Tax Consequences. It is intended that the Merger shall constitute a
reorganization within the meaning of Section 368(a) of the Code and that this
Agreement shall constitute a "plan of reorganization" for purposes of Section
368 of the Code.


 
11

--------------------------------------------------------------------------------

 
1.14 Withholding Rights. Buyer shall be entitled to deduct and withhold, or
cause the Exchange Agent to deduct and withhold, from funds provided by the
holder or from the consideration otherwise payable pursuant to this Agreement to
any holder of Company Common Stock, the minimum amounts (if any) that Buyer is
required to deduct and withhold with respect to the making of such payment under
the Code, or any provision of state, local or foreign Tax law. To the extent
that amounts are so withheld by Buyer, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the holder of Company
Common Stock in respect of which such deduction and withholding was made by
Buyer.


1.15 Newco’s Participation. Upon the organization of Newco and at such time as
Newco shall have the authority to execute a joinder agreement, Buyer shall cause
Newco to execute a joinder agreement, in form and substance satisfactory to
Buyer and acceptable to the Company (such acceptance not to be unreasonably
withheld), acknowledging Newco’s agreement to be a party to the Merger, subject
to the terms and conditions of this Agreement. If requested by Buyer, the
Company shall, at such time as such joinder agreement is executed, enter into an
agreement with Newco, consistent in all respects with this Agreement, conforming
to the requirements of N.J.S.A. 17:9A-134. At such time as Newco shall have the
authority to file the Fiduciary Petition, Buyer shall cause Newco to promptly
file the Fiduciary Petition.


1.16 Post-Closing Transfer. It is acknowledged and understood that subsequent to
the Effective Time, Buyer intends to contribute 100% of the equity interests of
the Surviving Trust Company to Buyer’s subsidiary, Union Center National Bank.


1.17 Changes in Structure. As executed by the parties, this Agreement
contemplates the merger of the Company with and into Newco. In the event that
(a) prior to the date on which the Proxy Statement (as defined in Section 3.4
hereof) is mailed to the Company’s shareholders, Buyer proposes an alternative
structure for the transactions contemplated hereby, and (b) such alternate
structure does not adversely affect the Company’s shareholders in any material
respect, then the Company shall negotiate in good faith with Buyer and shall use
commercially reasonable efforts to restructure the transactions contemplated
hereby in accordance with such proposal.


 
12

--------------------------------------------------------------------------------

 
1.18 Other Adjustments. In the event that Buyer declares or effects a stock
dividend, reclassification, recapitalization, split-up, combination, exchange of
shares or similar transaction between the date hereof and the Determination
Date, all calculations to be made hereunder based on the market price of Buyer
Common Stock at any time through the Determination Date shall be appropriately
adjusted for the purposes of this Article I and the definitions incorporated in
to this Article I.
 
1.19 Tax Opinion. If the tax opinion referred to in Section 7.1(d) and to be
delivered at the Closing (the "Tax Opinion") cannot be rendered (as reasonably
determined by Lowenstein Sandler PC and as reasonably concurred in by McCarter &
English LLP as a result of the Merger’s potentially failing to satisfy
continuity of interest requirements under applicable federal income tax
principles relating to reorganizations under Section 368(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), then the parties hereto shall use
commercially reasonable efforts to modify this Agreement such that the amount of
cash to be paid pursuant to Section 1.5(a)(iii) shall be decreased, and the
number of shares of Buyer Common Stock (valued at the Stock Price) shall be
increased, to the minimum extent necessary to enable the Tax Opinion to be
rendered.
 
ARTICLE II


EXCHANGE OF SHARES


2.1 Buyer to Make Shares Available. The Company and Buyer hereby appoint
Registrar and Transfer Company (or such other transfer agent as Buyer shall
designate in good faith) as the exchange agent (the "Exchange Agent") for
purposes of effecting the conversion of Company Common Stock hereunder. At or
prior to the Effective Time, Buyer shall deposit, or shall cause to be
deposited, with the Exchange Agent, for the benefit of the holders of
Certificates, for exchange in accordance with this Article II, certificates
representing the shares of Buyer Common Stock issuable hereunder and cash in an
amount sufficient to pay the aggregate amount of cash payable pursuant to
Section 1.5(a)(iii) (such cash and certificates for shares of Buyer Common
Stock, together with any dividends or distributions with respect thereto, being
hereinafter referred to as the "Exchange Fund") to be issued and paid pursuant
to Section 2.2(a) in exchange for outstanding shares of Company Common Stock. On
or about the First Year Payment Date, Buyer shall deposit, or shall cause to be
deposited, with the Exchange Agent, for the benefit of the former holders of
Certificates, cash in an amount sufficient to pay the aggregate amount of cash
payable pursuant to Section 1.5(a)(iv) (such cash, together with any dividends
or distributions with respect thereto, being hereinafter referred to as the
"First Year Exchange Fund") to be paid pursuant to Section 2.2(a). On or about
the Second Year Payment Date, Buyer shall deposit, or shall cause to be
deposited, with the Exchange Agent, for the benefit of the former holders of
Certificates, cash in an amount sufficient to pay the aggregate amount of cash
payable pursuant to Section 1.5(a)( v) (such cash, together with any dividends
or distributions with respect thereto, being hereinafter referred to as the
"Second Year Exchange Fund") to be paid pursuant to Section 2.2(a).


 
13

--------------------------------------------------------------------------------

 
2.2 Exchange of Shares.


(a) As soon as practicable after the Effective Time, the Exchange Agent shall
mail to each holder of record of a Certificate or Certificates a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Exchange Agent) and instructions for use in effecting the
surrender of the Certificates in exchange for the Merger Consideration into
which the shares of Company Common Stock represented by such Certificate or
Certificates shall have been converted pursuant to this Agreement. The Company
shall have the right to review both the letter of transmittal and the
instructions prior to the Effective Time and provide reasonable comments
thereon. After the Effective Time, upon surrender of a Certificate for exchange
and cancellation to the Exchange Agent, together with such letter of
transmittal, duly executed, the holder of such Certificate shall be entitled to
receive in exchange therefor the portion of the Merger Consideration to which
such holder of Company Common Stock shall have become entitled pursuant to the
provisions of Sections 1.5(a)(i), 1.5(a)(ii) and 1.5(a)(iii), and the
Certificate so surrendered shall forthwith be canceled. After the First Year
Payment Date, each individual or entity which theretofore has surrendered a
Certificate for exchange and cancellation to the Exchange Agent, together with
such letter of transmittal, duly executed, shall be entitled to receive the
portion of the Merger Consideration, if any, to which such individual or entity
shall have become entitled pursuant to the provisions of Section 1.5(a)(iv).
After the Second Year Payment Date, each individual or entity which theretofore
has surrendered a Certificate for exchange and cancellation to the Exchange
Agent, together with such letter of transmittal, duly executed, shall be
entitled to receive the portion of the Merger Consideration, if any, to which
such individual or entity shall have become entitled pursuant to the provisions
of Section 1.5(a)(v). No interest will be paid or accrued on any cash
constituting Merger Consideration (including cash to be paid in lieu of
fractional shares) or on any unpaid dividends or distributions, if any, payable
to holders of Certificates.


(b) No dividends or other distributions declared after the Effective Time with
respect to Buyer Common Stock and payable to the holders of record thereof shall
be paid to the holder of any unsurrendered Certificate until the holder thereof
shall surrender such Certificate in accordance with this Article II. After the
surrender of a Certificate in accordance with this Article II, the record holder
thereof shall be entitled to receive any such dividends or other distributions,
without any interest thereon, which theretofore had become payable with respect
to shares of Buyer Common Stock, if any, represented by such Certificate.


(c) If any certificate representing shares of Buyer Common Stock is to be issued
in a name other than that in which the Certificate surrendered in exchange
therefor is registered, it shall be a condition of the issuance thereof that the
Certificate so surrendered shall be properly endorsed (or accompanied by an
appropriate instrument of transfer) and otherwise in proper form for transfer,
and that the person requesting such exchange shall pay to the Exchange Agent in
advance any transfer or other taxes required by reason of the issuance of a
certificate representing shares of Buyer Common Stock in any name other than
that of the registered holder of the Certificate surrendered, or required for
any other reason, or shall establish to the satisfaction of the Exchange Agent
that such Tax has been paid or is not payable.


 
14

--------------------------------------------------------------------------------

 
(d) After the Effective Time, there shall be no transfers on the stock transfer
books of the Company of the shares of Company Common Stock which were issued and
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates representing such shares are presented for transfer to the
Exchange Agent, they shall be canceled and exchanged for Merger Consideration as
determined in accordance with Article I and this Article II.


(e) Notwithstanding anything to the contrary contained herein, no certificates
or scrip representing fractional shares of Buyer Common Stock shall be issued
upon the surrender for exchange of Certificates, no dividend or distribution
with respect to Buyer Common Stock shall be payable on or with respect to any
fractional share, and such fractional share interests shall not entitle the
owner thereof to vote or to any other rights of a shareholder of Buyer. In lieu
of the issuance of any such fractional share, Buyer shall pay to each former
shareholder of the Company who otherwise would be entitled to receive a
fractional share of Buyer Common Stock an amount in cash determined by
multiplying (i) the closing sale price of one share of Buyer Common Stock on the
Nasdaq Global Select Market (the “Nasdaq/GSM”) on the Closing Date by (ii) the
fraction of a share of Buyer Common Stock which such holder would otherwise be
entitled to receive pursuant to Sections 1.5(a)(i) and 1.5(a)(ii).


(f) Any portion of the Exchange Fund that remains unclaimed by the former
shareholders of the Company for six months after the Effective Time, any portion
of the First Year Exchange Fund that remains unclaimed by the former
shareholders of the Company for six months after the First Year Payment Date and
any portion of the Second Year Exchange Fund that remains unclaimed by the
former shareholders of the Company for six months after the Second Year Payment
Date shall be paid to Buyer. Any former shareholders of the Company who have not
theretofore complied with this Article II shall thereafter look only to Buyer
for payment of the cash, shares of Buyer Common Stock, cash in lieu of
fractional shares and unpaid dividends and distributions on the Buyer Common
Stock deliverable in respect of each share of Company Common Stock such
shareholder holds as determined pursuant to this Agreement, in each case,
without any interest thereon. None of Buyer, the Company, the Exchange Agent or
any other person shall be liable to any former holder of shares of Company
Common Stock for any amount properly delivered to a public official pursuant to
applicable abandoned property, escheat or similar laws.


(g) In the event any Certificate shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the person claiming such Certificate
to be lost, stolen or destroyed and, if required by Buyer, upon the posting by
such person of a bond in such amount as Buyer may direct as indemnity against
any claim that may be made against it with respect to such Certificate, the
Exchange Agent will issue in exchange for such lost, stolen or destroyed
Certificate the cash and/or shares of Buyer Common Stock and cash in lieu of
fractional shares deliverable in respect thereof pursuant to this Agreement.


 
15

--------------------------------------------------------------------------------

 


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


References herein to the “Company Disclosure Schedule" shall mean all of the
disclosure schedules, dated as of the date hereof and referenced to the specific
sections and subsections of this Agreement, which have been delivered on the
date hereof by the Company to Buyer. Except as set forth in the Company
Disclosure Schedule, the Company hereby represents and warrants to Buyer as
follows:


3.1 Corporate Organization.


(a) The Company is a state-chartered limited purpose trust company duly
organized and validly existing under the laws of the State of New Jersey. The
Company does not have, and has never had, any Subsidiaries. The Company has the
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or the location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect on the Company. The Company has delivered to Buyer’s
counsel true and complete copies of the Certificate of Incorporation and By-laws
of the Company. As used in this Agreement, the term "Material Adverse Effect"
means, with respect to the Company, a material adverse effect on (i) the
business, assets, results of operations or financial condition of the Company,
other than any such effect attributable to or resulting from (A) any change,
effect, event or occurrence relating to the United States economy or financial
or securities markets in general, (B) any change, effect, event or occurrence
relating to the Company’s industry to the extent not affecting the Company to a
materially greater extent than it affects other entities in such industry, (C)
any change in banking or similar laws, rules or regulations of general
applicability or interpretations thereof by courts or governmental authorities,
(D) any change in generally accepted accounting principles or regulatory
accounting principles applicable to the Company and other entities in its
industry or (E) any action or omission of the Company taken with the prior
written consent of Buyer or (ii) the ability of the Company to consummate the
transactions contemplated hereby.


(b) The minute books of the Company contain true and correct records of all
meetings and other corporate actions held or taken since December 31, 2001 of
its shareholders and Board of Directors (including committees of its Board of
Directors).


 
16

--------------------------------------------------------------------------------

 
(c) Except as set forth in Section 3.1(c) of the Company Disclosure Schedule,
the Company does not own or control, directly or indirectly, any equity interest
in any corporation, company, association, partnership, joint venture or other
entity except for shares held by the Company in a fiduciary or custodial
capacity in the normal course of its business (which, except as disclosed in
Section 3.1(c) of the Company Disclosure Schedule, do not in the aggregate
constitute more than 5% of the voting shares or interests in any such
corporation, company, association, partnership, joint ventures or other entity).


3.2 Capitalization.


(a) The authorized capital stock of the Company consists of one million five
hundred thousand 1,500,000 shares of Company Common Stock and no shares of
preferred stock. As of the date hereof, there are 601,740 shares of Company
Common Stock outstanding, and 141,318 shares of Company Common Stock held by the
Company as treasury stock. As of the date hereof, there are (i) no shares of
Company Common Stock reserved for issuance upon exercise of outstanding stock
options or otherwise except for 2,500 shares of Company Common Stock reserved
for issuance pursuant to the Company Stock Option Plan and described in Section
1.7 of the Company Disclosure Schedule. All of the issued and outstanding shares
of Company Common Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof. Except as referred to above or
reflected in Section 3.2(a) of the Company Disclosure Schedule, the Company does
not have and is not bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of any shares of Company Common Stock or any other equity security of
the Company or any securities representing the right to purchase or otherwise
receive any shares of Company Common Stock or any other equity security of the
Company. The names of the optionees, the date of each option to purchase Company
Common Stock granted, the number of shares subject to each such option, the
expiration date of each such option, and the price at which each such option may
be exercised under the Company Stock Option Plan are set forth in Section 1.7 of
the Company Disclosure Schedule.


(b) As of the date hereof, the shareholders of the Company who are parties to
the Shareholders’ Agreement own of record or beneficially a total of 340,181
shares of Company Common Stock.


(c) Section 3.2(c) of the Company Disclosure Schedule sets forth the number of
shares of Company Common Stock beneficially owned (computed in accordance with
Rule 13d-3 of the Securities and Exchange Commission) by each of the members of
the Board of Directors of the Company and by each executive officer of the
Company.


 
17

--------------------------------------------------------------------------------

 


3.3 Authority; No Violation.


(a) The Company has full corporate power and authority to execute and deliver
this Agreement and, subject to (x) the parties’ obtaining (i) all regulatory
approvals required to effectuate the Merger and (ii) the other approvals listed
in Section 3.4 and (y) the approval of the Company's shareholders as
contemplated herein, to consummate the transactions contemplated hereby. To the
Company’s knowledge, each party to the Shareholders’ Agreement (other than
Buyer) has full power and authority to execute and deliver the Shareholders’
Agreement and to perform such party’s obligations thereunder. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly approved by the Board of Directors of the
Company. The Board of Directors of the Company has directed that this Agreement
and the transactions contemplated hereby be submitted to the Company's
shareholders for approval at a meeting of such shareholders and, except for the
adoption of this Agreement by the requisite vote of the Company's shareholders,
no other corporate proceedings on the part of the Company are necessary to
approve this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by the Company
and (assuming due authorization, execution and delivery by Buyer) this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar laws affecting creditors'
rights and remedies generally.


(b) Neither the execution and delivery of this Agreement by the Company, nor the
consummation by the Company of the transactions contemplated hereby, nor
compliance by the Company with any of the terms or provisions hereof, will (i)
violate any provision of the Certificate of Incorporation or By-Laws of the
Company, or (ii) assuming that the consents and approvals referred to in Section
3.4 hereof are duly obtained and except as set forth in Section 3.3(b) of the
Company Disclosure Schedule, (x) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to the
Company, or any of its properties or assets, or (y) violate, conflict with,
result in a breach of any provision of or the loss of any benefit under,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, pledge, security interest, charge or other
encumbrance upon any of the respective properties or assets of the Company
under, any of the terms, conditions or provisions of (i) any Governing Agreement
or (ii) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement (other than a Governing Agreement) or other instrument or obligation
(other than a Governing Agreement) to which the Company is a party, or by which
the Company or any of its properties or assets may be bound or affected, except,
with respect to clause (x) and clause (y)(ii) above, such as individually or in
the aggregate will not have a Material Adverse Effect on the Company.


 
18

--------------------------------------------------------------------------------

 
3.4 Consents and Approvals. Except for (a) the filing of applications and
notices, as applicable, with the Office of the Comptroller of the Currency (the
“OCC”) and Federal Reserve Board and approval of such applications and notices,
(b) the filing of applications and notices, as applicable, with the Department
and approval of such applications and notices, (c) the filing with the Superior
Court of New Jersey of the Fiduciary Petition and the issuance by the Superior
Court of New Jersey of the Substitution Order, (d) the filing with the
Securities and Exchange Commission (the “SEC”) of a proxy statement in
definitive form relating to the meeting of the Company's shareholders to be held
in connection with this Agreement and the transactions contemplated hereby (the
"Proxy Statement") and the filing and declaration of effectiveness of the
registration statement on Form S-4 (the "S-4") in which the Proxy Statement will
be included as a prospectus, (e) the approval of this Agreement by the requisite
vote of the shareholders of the Company, (f) the filing of the Departmental
Notice, (g) approval of the listing of the Buyer Common Stock to be issued in
the Merger on the Nasdaq/GSM, (h) such filings as shall be required to be made
with any applicable state securities bureaus or commissions, (i) such consents,
authorizations, approvals or exemptions under the Environmental Laws (as defined
in Section 3.17) and notices and filings with the Internal Revenue Service (the
“IRS”) or the Pension Benefit Guaranty Corporation (the “PBGC”) with respect to
employee benefit plans as are described in Section 3.4 of the Company Disclosure
Schedule and (j) such other filings, authorizations or approvals as may be set
forth in Section 3.4 of the Company Disclosure Schedule, no consents or
approvals of or filings or registrations with any court, administrative agency
or commission or other governmental authority or instrumentality (each a
"Governmental Entity") or with any third party (including any party to a
Governing Agreement) are necessary in connection with (1) the execution and
delivery by the Company of this Agreement or (2) the consummation by the Company
of the Merger and the other transactions contemplated hereby (including the
succession by the Surviving Trust Company to all of the rights and obligations
of the Company with respect to the Non-objecting Trust Accounts).


3.5 Reports. The Company has timely filed all reports, registrations and
statements, together with any amendments required to be made with respect
thereto, that they were required to file since December 31, 2001 with (i) the
Department and (ii) any other Governmental Entity that regulates the Company
(collectively with the Department, the "Company Regulatory Agencies"), and have
paid all fees and assessments due and payable in connection therewith. Except
for normal examinations conducted by the Company Regulatory Agencies in the
regular course of the business of the Company, and except as set forth in
Section 3.5 of the Company Disclosure Schedule, no Company Regulatory Agency has
initiated any proceeding or, to the knowledge of the Company, investigation into
the business or operations of the Company since December 31, 2001. There is no
material unresolved violation, criticism, or exception by any Company Regulatory
Agency with respect to any report or statement relating to any examinations of
the Company.


 
19

--------------------------------------------------------------------------------

 
3.6 Financial Statements.


(a) The Company has previously made available to Buyer copies of (a) the
statements of financial condition of the Company as of December 31, 2004 and
2005, and the related statements of income, changes in shareholders' equity and
cash flows for the years ended December 31, 2003, 2004 and 2005, in each case
accompanied by the audit report of Clyne Eagan & Associates, P.A., independent
public accountants with respect to the Company, and the notes related thereto;
and (b) the internally prepared statements of financial condition of the Company
as of September 30, 2005 and 2006, and the related internally prepared
statements of income of the Company for the nine months ended September 30, 2005
and 2006 (the financial statements referenced in clauses (a) and (b), the
“Company Financial Statements”). Clyne Eagan & Associates, P.A. is independent
with respect to the Company to the extent required by Regulation S-X of the SEC.
Except as set forth in Section 3.6 of the Company Disclosure Schedule, the
statements of financial condition of the Company (including the related notes,
where applicable) included within the Company Financial Statements fairly
present, and any statements of financial condition of the Company (including the
related notes, where applicable) which may be filed with the SEC pursuant to SEC
regulations upon consummation of the Merger will fairly present in accordance
with GAAP consistently applied during the periods involved, the financial
position of the Company as of the dates thereof, and the statements of income,
changes in shareholders' equity and cash flows (including the related notes,
where applicable) included within the Company Financial Statements fairly
present in accordance with GAAP consistently applied during the periods
involved, and any statements of income, changes in shareholders' equity and cash
flows of the Company (including the related notes, where applicable) which may
be filed with the SEC pursuant to SEC regulations upon consummation of the
Merger will fairly present in accordance with GAAP consistently applied during
the periods involved, the results of the operations and financial position of
the Company for the respective fiscal periods therein set forth; each of the
Company Financial Statements (including the related notes, where applicable)
complies, and each of such financial statements (including the related notes,
where applicable) which may be filed with the SEC pursuant to SEC regulations
upon consummation of the Merger will comply, with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, including without limitation Regulation S-X; and each of the
Company Financial Statements (including the related notes, where applicable) has
been, and each of such financial statements (including the related notes, where
applicable) which may be filed with the SEC pursuant to SEC regulations upon
consummation of the Merger will be, prepared in accordance with GAAP
consistently applied during the periods involved, except, in the case of
unaudited statements, as permitted by the SEC with respect to financial
statements included on Form 10-Q. The books and records of the Company have
been, and are being, maintained in accordance with GAAP and any other applicable
legal and accounting requirements.


(b) Except as and to the extent reflected, disclosed or reserved against in the
Company Financial Statements (including the notes thereto), as of December 31,
2005 the Company did not have any liabilities, whether absolute, accrued,
contingent or otherwise, material to the financial condition of the Company
which were required to be so disclosed under GAAP. Since December 31, 2005, the
Company has not incurred any liabilities except in the ordinary course of
business consistent with past practice, except as specifically contemplated by
this Agreement.


 
20

--------------------------------------------------------------------------------

 
(c) Since December 31, 2005, there have been no significant changes in the
internal controls utilized by the Company with respect to their financial
records (the “Internal Controls”) or in other factors that could significantly
affect the Internal Controls, including any corrective actions with regard to
significant deficiencies and material weaknesses. There are no significant
deficiencies in the design or operation of the Internal Controls which could
adversely affect the ability of the Company to record, process, summarize and
report financial data and there are no material weaknesses in the Internal
Controls. The Company is not aware of any fraud, whether or not material, that
involves management or other employees who have a significant role in preparing
the Company’s financial statements.


3.7 Broker's and Other Fees. Neither the Company nor any of its officers or
directors has employed any broker or finder or incurred any liability for any
broker's fees, commissions or finder's fees in connection with any of the
transactions contemplated by this Agreement, except that the Company has
engaged, and will pay a fee or commission to, Berkshire Capital Securities LLC
(the “Firm”) in accordance with the terms of an agreement between the Firm and
the Company, a true and correct copy of which has been previously made available
by the Company to Buyer. Other than fees payable to its attorneys and
accountants at their standard rates (the names and terms of retention of which
are set forth in Section 3.7 of the Company Disclosure Schedule) and the fees
payable to the Firm (as set forth in the above-mentioned agreement), there are
no fees payable by the Company to its financial advisors, attorneys or
accountants, in connection with this Agreement or the transactions contemplated
hereby or which would be triggered by consummation of the Merger or the
termination of the services of such advisors, attorneys or accountants by the
Company.


3.8 Absence of Certain Changes or Events.


(a) Except as set forth in Section 3.8(a) of the Company Disclosure Schedule,
since December 31, 2005, the Company has carried on its business in the ordinary
course consistent with past practices.


(b) Except as set forth in Section 3.8(b) of the Company Disclosure Schedule,
since December 31, 2005, the Company has not (i) increased the wages, salaries,
compensation, pension, or other fringe benefits or perquisites payable to any
current or former executive officer, employee or director from the amount
thereof in effect as of December 31, 2005 (which amounts have been previously
disclosed to Buyer), granted any severance or termination pay, entered into any
contract to make or grant any severance or termination pay, or paid any bonus
(except for salary increases and bonus payments made in the ordinary course of
business consistent with past practices following the date hereof), (ii)
suffered any strike, work stoppage, slow-down, or other labor disturbance, (iii)
been a party to a collective bargaining agreement, contract or other agreement
or understanding with a labor union or organization, (iv) been subject to any
union organizing activities or (v) entered into, or amended, any employment,
deferred compensation, consulting, severance, termination or indemnification
agreement with any such current or former executive officer, employee or
director.


 
21

--------------------------------------------------------------------------------

 
(c) Except as set forth in Section 3.8(c) of the Company Disclosure Schedule or
as expressly contemplated by this Agreement, the Company has not taken or
permitted any of the actions set forth in Section 5.1 between December 31, 2005
and the date hereof and, during that period, the Company has conducted its
business only in the ordinary course, consistent with past practice.


(d) Except for liabilities incurred in connection with this Agreement or the
transactions contemplated hereby, and except as set forth in Section 3.8(d) of
the Company Disclosure Schedule, since December 31, 2005, there has not been:


(i) any act, omission or other event which has had a Material Adverse Effect on
the Company, including, but not limited to, any Material Adverse Effect arising
from or relating to fraudulent or unauthorized activity,


(ii) any issuance of Company Stock Options or restricted shares of Company
Common Stock (in any event, identifying in Section 3.8(d) of the Company
Disclosure Schedule the issue date, exercise price and vesting schedule, as
applicable, for issuances since December 31, 2005),


(iii) any declaration, setting aside or payment of any dividend or other
distribution (whether in cash, stock or property) with respect to any of the
Company's capital stock,


(iv) any split, combination or reclassification of any of the Company's capital
stock or any issuance or the authorization of any issuance of any other
securities in respect of, in lieu of or in substitution for shares of the
Company's capital stock, except for issuances of Company Common Stock upon the
exercise in accordance with their present terms of Company Stock Options awarded
prior to the date hereof,


(v) (A) any granting by the Company to any current or former director, executive
officer or other employee of any increase in compensation, bonus or other
benefits, except for increases to then current employees who are not directors
or executive officers that were made in the ordinary course of business
consistent with past practice, (B) any granting by the Company to any such
current or former director, executive officer or employee of any increase in
severance or termination pay, or (C) any entry by the Company into, or any
amendment of, any employment, deferred compensation, consulting, severance,
termination or indemnification agreement with any such current or former
director, executive officer or any employee,


 
22

--------------------------------------------------------------------------------

 
(vi) except insofar as may have been required by a change in GAAP or regulatory
accounting principles, any change in accounting methods, principles or practices
by the Company affecting its assets, liabilities or business, including, without
limitation, any reserving, renewal or residual method, or estimate of practice
or policy,


(vii) any Tax election or change in any Tax election, amendment to any Tax
Return (as defined in Section 3.10(e)), closing agreement with respect to Taxes,
or settlement or compromise of any Tax liability by the Company,


(viii) any material change in investment policies or practices, or


(ix) any agreement or commitment (contingent or otherwise) to do any of the
foregoing.


3.9 Legal Proceedings.


(a) Except as set forth in Section 3.9(a) of the Company Disclosure Schedule,
the Company is not a party to any, and there are no pending or, to the Company's
knowledge, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental or regulatory investigations of any material
nature against the Company or challenging the validity or propriety of the
transactions contemplated by this Agreement.


(b) Except as set forth in Section 3.9(b) of the Company Disclosure Schedule,
there is no injunction, order, judgment, decree, or regulatory restriction
imposed upon the Company or the assets of the Company, other than any such
injunction, order, judgment, decree, or regulatory restriction which would not
have a Material Adverse Effect upon the Company.


(c)  There are no pending accounting proceedings known to the Company relating
to the Trust Accounts.


3.10 Taxes.


(a) Except where a failure to file Tax Returns, a failure of any such Tax Return
to be complete and accurate in any respect or the failure to pay any Tax,
individually or in the aggregate, would not have a Material Adverse Effect on
the Company, (i) the Company has duly filed all Tax Returns required to be filed
by it; (ii) all such filed Tax Returns are complete and accurate in all
respects, and (iii) the Company has duly and timely paid all Taxes (as defined
below) that are required to be paid by it, except with respect to matters
contested in good faith in appropriate proceedings and disclosed to Buyer in
writing. The Company has established as of September 30, 2006, on its books and
records reserves in accordance with GAAP consistently applied that are adequate
in the opinion of management of the Company for the payment of all federal,
state and local Taxes not yet due and payable, but are incurred in respect of
the Company through such date. The Company has not waived any statute of
limitations with respect to any material Taxes or, to the extent related to such
Taxes, agreed to any extension of time with respect to a Tax assessment or
deficiency, in each case to the extent such waiver or agreement is currently in
effect. Except as set forth in Section 3.10(a) of the Company Disclosure
Schedule, the federal, state, local income, franchise, sales and use Tax Returns
of the Company have been examined by the IRS or the appropriate state, local or
foreign Tax authority (or are closed to examination due to the expiration of the
applicable statute of limitations) and no deficiencies were asserted as a result
of such examinations which have not been resolved and paid in full. There is no
action, suit, investigation, audit, claim or assessment pending or proposed or,
to the knowledge of the Company, threatened, with respect to Taxes of the
Company. To the knowledge of the Company, no claim has ever been made by a Tax
authority in a jurisdiction where the Company does not file Tax Returns that the
Company is or may be subject to Taxes assessed by such jurisdiction. The Company
does not have any material liability for any Taxes of any person or entity,
other than the Company, under Treasury Regulation Section 1.1502-6 or any
comparable provision of state, local, or foreign law, as a transferee or
successor, by contract or otherwise. The Company has made available to Buyer
true and correct copies of the United States federal, state, local and foreign
income Tax Returns filed by the Company for taxable years ended after December
31, 2002 and before the date hereof.


 
23

--------------------------------------------------------------------------------

 
(b) Except as set forth in Section 3.10(b) of the Company Disclosure Schedule,
the Company (i) has not requested any extension of time within which to file any
Tax Return which Tax Return has not since been filed, (ii) is not a party to any
agreement providing for the allocation or sharing of Taxes, (iii) is not
required to include in income any adjustment pursuant to Section 481(a) of the
Code, by reason of a voluntary change in accounting method initiated by the
Company (nor does the Company have any knowledge that the IRS has proposed any
such adjustment or change of accounting method) or has any application pending
with the IRS or any other Tax authority requesting permission for any change in
accounting method, (iv) has not filed a consent pursuant to Section 341(f) of
the Code or agreed to have Section 341(f)(2) of the Code apply, (v) has not
issued or assumed any obligation under Section 279 of the Code, any high yield
discount obligation as described in Section 163(f)(1) of the Code or any
registration-required obligation within the meaning of Section 163(f)(2) of the
Code that is not in registered form, (vi) is not, or has not been during the
applicable period specified in section 897(c)(1)(A)(ii) of the Code, a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code, (vii) is not or has not been a member of an affiliated group
(within the meaning of Section 1504(a) of the Code) filing consolidated United
States federal income Tax Returns (other than such a group the common parent of
which is or was the Company), (viii) has not been a party to any distribution
occurring during the last three years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code (or any similar
provision of state, local or foreign law) applied, (ix) has disclosed on its
federal income Tax Returns all positions taken therein that could give rise to
substantial understatement of federal income Tax within the meaning of Section
6662 of the Code; and (x) has not participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b).


(c) Except as set forth in Section 3.10(c) of the Company Disclosure Schedule,
no officer, director, employee or agent (or former officer, director, employee
or agent) of the Company is entitled to now, or will or may be entitled to as a
consequence of this Agreement or the Merger or otherwise, to any payment or
benefit from the Company or from Buyer, the Surviving Trust Company or any of
Buyer’s other Subsidiaries which if paid or provided would constitute an "excess
parachute payment", as defined in Section 280G of the Code or regulations
promulgated thereunder.


 
24

--------------------------------------------------------------------------------

 
(d) The Company (i) has complied in all material respects with all applicable
laws, rules and regulations relating to the payment and withholding of Taxes
from the wages or salaries of employees and independent contractors, (ii) has
paid over to the proper governmental authorities all amounts required to be so
withheld and (iii) is not liable for any Taxes for failure to comply with such
laws, rules and regulations.


(e) For the purposes of this Agreement, (i) the term “Taxes” shall include any
of the following imposed by or payable to any Governmental Entity: any income,
gross receipts, license, payroll, employment, excise, severance, stamp,
business, occupation, premium, windfall profits, environmental (including taxes
under Section 59A of the Code), capital stock, franchise, profits, withholding,
social security (or similar Tax), unemployment, disability, real property,
personal property, sales, use, transfer, registration, or value added Tax, any
alternative or add-on minimum Tax, any estimated Tax, and any levy, impost,
duty, assessment or withholding, in each case including any interest, penalty,
or addition thereto, whether or not disputed; and (ii) the term “Tax Return”
shall mean any return, declaration, report, claim for refund, information return
or statement relating to Taxes, including any schedule or attachment thereto,
and including any amendment thereof, to be filed (whether on a mandatory or
elective basis) with any Governmental Entity responsible for the collection or
imposition of Taxes.


3.11 Employee Benefits.


(a) Except as disclosed in Section 3.11(a) of the Company Disclosure Schedule,
neither the Company nor any ERISA Affiliate (as defined herein) maintains or
contributes to any "employee pension benefit plan", within the meaning of
section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA") ("the Company Pension Plans"), "employee welfare benefit plan", within
the meaning of Section 3(l) of ERISA (the "Company Welfare Plans"), stock option
plan, stock purchase plan, stock appreciation right plan, deferred compensation
plan, severance plan, bonus plan, employment agreement or other similar plan,
program or arrangement, whether formal or informal, written or unwritten, (the
plans, programs and arrangements identified in Section 3.11(a) of the Company
Disclosure Schedule being collectively referred to as the “Company Benefit
Plans”). The Company has never had an obligation to contribute to any
"multiemployer plan", within the meaning of sections 3(37) and 4001(a)(3) of
ERISA. As used herein, “ERISA Affiliate” means any entity required to be
aggregated with the Company under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.


 
25

--------------------------------------------------------------------------------

 
(b) The Company has delivered to Buyer a complete and accurate copy of each of
the following with respect to each of the Company Pension Plans and the Company
Welfare Plans: (i) plan document, summary plan description, and summary of
material modifications (or, if not available or unwritten, a detailed
description of the foregoing); (ii) trust agreement or insurance contract, if
any; (iii) most recent IRS determination letter, if any; (iv) three most recent
actuarial reports, if any; and (v) three most recent annual reports on Form
5500, including any schedules and attachments thereto.


(c) At December 31, 2005, the fair value of plan assets of the Company Pension
Plans subject to Title IV of ERISA exceeds the then projected benefit obligation
of each of the Company Pension Plans based upon the actuarial assumptions used
for purposes of the preparation of the Company Financial Statements for the year
ended December 31, 2005.


(d) During the last five years, the PBGC has not asserted any claim for
liability against the Company which has not been paid in full.


(e) All premiums (and interest charges and penalties for late payment, if
applicable) due to the PBGC with respect to each Company Pension Plan have been
paid. All contributions required to be made to each Company Pension Plan under
the terms thereof, ERISA or other applicable law have been timely made, and all
amounts properly accrued to date as liabilities of the Company which have not
been paid have been properly recorded on the books of the Company.


(f) Except as disclosed in Section 3.11(f) of the Company Disclosure Schedule,
each of the Company Pension Plans, the Company Welfare Plans and each other plan
and arrangement identified in Section 3.11(a) of the Company Disclosure Schedule
has been operated in compliance in all material respects with the provisions of
ERISA, the Code, all regulations, rulings and announcements promulgated or
issued thereunder, and all other applicable governmental laws and regulations.
Furthermore, except as disclosed in Section 3.11(f) of the Company Disclosure
Schedule, the IRS has issued a favorable determination letter with respect to
each of the Company Pension Plans and, except as disclosed in Section 3.11(f) of
the Company Disclosure Schedule, no fact or circumstance exists which could
disqualify any such plan that could not be retroactively corrected (in
accordance with the procedures of the IRS). No event has occurred and no
condition exists that could subject the Company or the fund of any Company
Benefit Plan to an excise Tax or penalty, whether by indemnity or otherwise.


(g) Except as disclosed in Section 3.11(g) of the Company Disclosure Schedule,
no non-exempt prohibited transaction, within the meaning of Section 4975 of the
Code or Section 406 of ERISA, has occurred with respect to any of the Company
Welfare Plans or the Company Pension Plans.


 
26

--------------------------------------------------------------------------------

 
(h) None of the Company Pension Plans or any trust created thereunder has been
terminated, nor have there been any "reportable events" within the meaning of
Section 4043(b) of ERISA, with respect to any of the Company Pension Plans.


(i) No "accumulated funding deficiency", within the meaning of Section 412 of
the Code and Section 302 of ERISA, has been incurred with respect to any of the
Company Pension Plans.


(j) Except as disclosed in Section 3.11(j) of the Company Disclosure Schedule,
there are no pending, or, to the best knowledge of the Company, threatened or
anticipated claims (other than routine claims for benefits) by, on behalf of, or
against any, of the Company Pension Plans or the Company Welfare Plans, any
trusts related thereto or any other plan or arrangement identified in any
subsection of Section 3.11 of the Company Disclosure Schedule. No assets of the
Company are subject to any lien under Section 412 of the Code.


(k) Except as disclosed in Section 3.11(k) of the Company Disclosure Schedule,
no Company Pension Plan or Company Welfare Plan provides medical or death
benefits (whether or not insured) beyond an employee's retirement or other
termination of service, other than (i) coverage mandated by law, or (ii) death
benefits under any Company Pension Plan.


(l) There are no unfunded benefits obligations which are not accounted for by
reserves shown in the Company Financial Statements and established under GAAP,
or otherwise noted on the Company Financial Statements. All contributions
required to have been made or remitted and all expenses required to have been
paid by the Company with respect to any Company Benefit Plan or under ERISA or
the Code have been paid within the time prescribed by such Plan, ERISA or the
Code. All contributions with respect to each Company Benefit Plan have been
currently deductible under the Code when made.


(m) Except as set forth in Section 3.11(m) of the Company Disclosure Schedule,
with respect to each Company Pension Plan and Company Welfare Plan that is
funded wholly or partially through an insurance policy, there will be no
liability of the Company as of the Effective Time under any such insurance
policy or ancillary agreement with respect to such insurance policy in the
nature of a retroactive rate adjustment, loss sharing arrangement or other
actual or contingent liability arising wholly or partially out of events
occurring prior to the Effective Time.


(n) Except as set forth in Section 3.11(n) of the Company Disclosure Schedule,
neither the Company nor any ERISA Affiliates has announced to employees, former
employees or directors an intention to create, or has otherwise created, a
legally binding commitment to adopt any additional Company Benefit Plans which
are intended to cover employees or former employees of the Company or any ERISA
Affiliates or to amend or modify any existing Company Benefit Plan which covers
or has covered employees or former employees of the Company or any ERISA
Affiliate.


 
27

--------------------------------------------------------------------------------

 
(o) No Company Pension Plan subject to Title IV of the Code has been terminated,
and no filing of or notice of intent to terminate or initiation by the PBGC to
terminate has occurred. In addition, there has not been, nor is there likely to
be, a partial termination of a Company Pension Plan within the meaning of
Section 411(d)(3) of the Code.


(p) With respect to the Company Benefit Plans, no event has occurred and, to the
knowledge of the Company, there exists no condition or set of circumstances in
connection with which the Company, or any ERISA Affiliate could be subject to
any liability (other than a liability to pay benefits thereunder) under the
terms of such Company Benefit Plans, ERISA, the Code or any other applicable
law, whether by way of indemnity or otherwise.


(q) During the period from January 1, 2007 through the date hereof, the Company
has received payments of $1,439,480 in connection with the exercise of stock
options and has issued 143,948 shares of Company Common Stock in connection with
such exercises.


3.12 Company Information.


(a) The information relating to the Company to be contained in the Proxy
Statement, as of the date the Proxy Statement is mailed to shareholders of the
Company and up to and including the date of the meeting of shareholders of the
Company to which such Proxy Statement relates (and, if applicable, the date of
the meeting of shareholders of the Buyer to which such Proxy Statement may
relate), will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.


(b) The information relating to the Company to be contained in the Company’s
applications to the Department with respect to the transactions contemplated
hereby will be accurate in all material respects.


3.13 Compliance with Applicable Law. Except as set forth in Section 3.13 of the
Company Disclosure Schedule, the Company holds all material licenses,
franchises, permits and authorizations necessary for the lawful conduct of its
business, and the Company has complied in all material respects with and is not
in default in any material respect under any applicable law, statute, order,
rule, regulation, policy and/or guideline of any federal, state or local
governmental authority relating to the Company or its Trust Accounts and except
as disclosed in Section 3.13 of the Company Disclosure Schedule, the Company has
not received notice of violation of, and does not know of any such violations
of, any of the above.


 
28

--------------------------------------------------------------------------------

 
3.14  Certain Contracts.


(a) Except as disclosed in Section 3.14(a) of the Company Disclosure Schedule,
the Company is not a party to or bound by any contract or understanding (whether
written or oral) with respect to the employment, retention or termination of any
present or former officers, employees, directors or consultants. The Company has
delivered to Buyer true and correct copies of all employment agreements,
consulting agreements and termination agreements with officers, employees,
directors or consultants to which the Company is a party or is bound.


(b) Except as disclosed in Section 3.14(b) of the Company Disclosure Schedule,
(i) as of the date of this Agreement, the Company is not a party to or bound by
any commitment, agreement or other instrument which is material to the results
of operations or financial condition of the Company, (ii) no commitment,
agreement or other instrument to which the Company is a party or by which it is
bound limits the freedom of the Company to compete in any line of business or
with any person, and (iii) the Company is not a party to any collective
bargaining agreement. For purposes of subparagraph (i) above, any contract with
a remaining term of greater than one (1) year or involving the payment of more
than $10,000 (other than contracts entered in the ordinary course of business
consistent with past practice) shall be deemed material.


(c) Except as disclosed in Section 3.14(c) of the Company Disclosure Schedule,
neither the Company, nor to the best knowledge of the Company, any other party
thereto, is in default in any material respect under any material lease,
contract, mortgage, promissory note, deed of trust, loan or other commitment
(except those under which the Company will be the creditor) or arrangement to
which the Company is a party.


(d) Except as set forth in Section 3.14(d) of the Company Disclosure Schedule,
neither the entering into of this Agreement nor the consummation of the
transactions contemplated hereunder will cause the Company, the Surviving Trust
Company, Buyer or any of its other Subsidiaries to become obligated to make any
payment of any kind to any party, including but not limited to, any termination
fee, breakup fee or reimbursement fee, pursuant to any agreement or
understanding between the Company and such party, other than the payments
contemplated by this Agreement.


(e) Except as set forth in Section 3.14(e) of the Company Disclosure Schedule,
the Company is not a party to or bound by any contract (whether written or oral)
(i) with respect to the employment of any directors or independent contractors,
(ii) which, upon the consummation of the transactions contemplated by this
Agreement, will (either alone or upon the occurrence of any additional acts or
events) result in any payment or benefits (whether of severance pay or
otherwise) becoming due, or the acceleration or vesting of any rights to any
payment or benefits, from Buyer, the Company, the Surviving Trust Company or any
of their respective Subsidiaries to any director or consultant thereof.


(f)  Except as set forth in Section 3.14(f) of the Company Disclosure Schedule,
the Company is not a party to or bound by any contract (whether written or oral)
which (i) is a consulting agreement (including data processing, software
programming and licensing contracts) not terminable on 30 days or less notice
involving the payment of more than $25,000 per annum, or (v) which materially
restricts the conduct of any line of business by the Company.


 
29

--------------------------------------------------------------------------------

 
(g) Section 3.14(g) of the Company Disclosure Schedule contains a schedule
showing the good faith estimated present value as of September 30, 2006 of the
monetary amounts payable (including any Tax indemnification payments in respect
of income and/or excise taxes) and identifying the in-kind benefits due under
any plan other than a Tax-qualified plan for each director of the Company and
each officer of the Company with the position of vice president or higher,
specifying the assumptions in such schedule.


Each contract, arrangement, commitment or understanding of the type described in
this Section 3.14, whether or not set forth in Section 3.14 of the Company
Disclosure Schedule, is referred to herein as a "Company Contract". The Company
has previously delivered or made available to Buyer true and correct copies of
each Company Contract.
 


3.15 Agreements with Regulatory Agencies. Except as set forth in Section 3.15 of
the Company Disclosure Schedule, the Company is not subject to any
cease-and-desist or other order issued by, or is a party to any written
agreement, consent agreement or memorandum of understanding with, or is a party
to any commitment letter or similar undertaking to, or is subject to any order
or directive by, or is a recipient of any extraordinary supervisory letter from,
or has adopted any board resolutions at the request of (each, whether or not set
forth on Section 3.15 of the Company Disclosure Schedule, a "Regulatory
Agreement"), any Governmental Entity that restricts the conduct of its business
or that in any manner relates to its management or its business, nor has the
Company been advised by any Governmental Entity that it is considering issuing
or requesting any Regulatory Agreement.


3.16 Properties and Insurance.


(a) The Company has good and marketable title free and clear of all liens,
encumbrances, mortgages, pledges, charges, defaults or equitable interests to
all of the properties and assets, real and personal, tangible or intangible,
which are reflected on the consolidated statement of financial condition of the
Company as of September 30, 2006 or acquired after such date, except (i) liens
for Taxes not yet due and payable or contested in good faith by appropriate
proceedings, (ii) pledges to secure deposits and other liens incurred in the
ordinary course of business consistent with past practice, (iii) such
imperfections of title, easements and encumbrances, if any, as do not interfere
with the use of the respective property as such property is used on the date of
this Agreement, (iv) for dispositions and encumbrances of, or on, such
properties or assets in the ordinary course of business consistent with prior
practice and which do not detract materially from the value thereof and (v)
mechanics', materialmen's, workmen's, repairmen's, warehousemen's, carrier's and
other similar liens and encumbrances arising in the ordinary course of business
consistent with prior practice (the items in clauses (i) through (v), “Permitted
Liens”), which Permitted Liens do not materially detract from the Company’s
property values. All leases pursuant to which the Company, as lessee, leases
real or personal property are valid and enforceable in accordance with their
respective terms and neither the Company nor, to the knowledge of the Company,
any other party thereto, is in default thereunder in any material respect. All
material tangible properties of the Company are in a good state of maintenance
and repair, reasonable wear and tear excepted, conform in all material respects
with all applicable ordinances, regulations and zoning laws and are considered
by the Company to be adequate for the current business of the Company.


 
30

--------------------------------------------------------------------------------

 
(b) Section 3.16(b) of the Company Disclosure Schedule lists all policies of
insurance covering business operations and all insurable properties and assets
of the Company showing all risks insured against, in each case under valid,
binding and enforceable policies or bonds, with such amounts and such
deductibles as are specified. Except as disclosed in Section 3.16(b) of the
Company Disclosure Schedule, the Company has not received any notice of
cancellation or notice of a material amendment of any such insurance policy or
bond or is in default under such policy or bond, no coverage thereunder is being
disputed and all material claims thereunder have been filed in a timely fashion.
Section 3.16(b) of the Company Disclosure Schedule sets forth a complete and
accurate list of all primary and excess insurance coverage held by the Company
currently or at any time during the past three years. Copies of all insurance
policies will be furnished to Buyer promptly after a written request therefor.


(c) Section 3.16(c) of the Company Disclosure Schedule separately identifies all
real estate leased by the Company (the “Real Property”). The Company does not
own any real estate. The Company has furnished to Buyer copies of all leases
pursuant to which the Real Property is leased by the Company (the “Real Property
Leases”). The Company does not lease any real estate to any third-party. The
Company is not in default under any real estate lease to which it is a party.
The Company has valid leasehold interests in all the Real Property, in each case
free of all liens, encumbrances, mortgages, pledges, charges, defaults or
equitable interests other than Permitted Liens, none of which, individually or
in the aggregate, impairs the utility, value or marketability of such Real
Property. Each Real Property Lease is a valid and binding agreement of the
Company, and no event has occurred and is continuing which, with or without
notice or lapse of time, would constitute a material default or event of default
by the Company under any Real Property Lease or, to the Company’s knowledge, by
any other party thereto. All buildings owned or leased by the Company are in
good operating condition and fit for operation in the ordinary course of
business (subject to normal wear and tear). Neither the whole nor any portion of
the Real Property is subject to any governmental decree or order to be sold nor
have any proceedings for the condemnation, expropriation or other taking of all
or any portion of the Real Property been instituted or, to the Company's
knowledge, threatened by any Governmental Entity, with or without payment
therefor.


(d) Section 3.16(d) of the Company Disclosure Schedule sets forth an accurate
and complete description of any key man life insurance owned by the Company on
the lives of any of the Company’s executives or directors.


 
31

--------------------------------------------------------------------------------

 
3.17 Environmental Matters. Except as set forth in Section 3.17 of the Company
Disclosure Schedule:


(a) The Company, is in compliance in all material respects with all applicable
Environmental Laws (as hereinafter defined), including common law, regulations
and ordinances, and with all applicable decrees, orders and contractual
obligations relating to pollution or the discharge of, or exposure to, Hazardous
Materials (as hereinafter defined) in the environment or workplace.


(b) There is no suit, claim, action or proceeding, pending or, to the knowledge
of the Company, threatened, before any Governmental Entity or other forum in
which the Company has been or, with respect to threatened proceedings, may be,
named as a defendant (x) for alleged noncompliance (including by any
predecessor) with any Environmental Laws, or (y) relating to the release,
threatened release or exposure to any Hazardous Material whether or not
occurring at or on a site owned, leased or operated by the Company;


(c) To the knowledge of the Company, during the period of the Company's
ownership or operation of any of its current or former properties, there has
been no release of Hazardous Materials in, on, under or affecting any such
property. To the knowledge of the Company, prior to the period of the Company's
ownership or operation of any of its current or former properties, there was no
release of Hazardous Materials in, on, under or affecting any such property.


(d) The following definitions apply for purposes of this Section 3.17: (x)
"Hazardous Materials" means any chemicals, pollutants, contaminants, wastes,
toxic substances, petroleum or other substances or materials regulated under
Environmental Laws, (y) “Environmental Laws” means all federal, state and local
laws governing Environmental Matters, including, but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§9601 et seq., (“CERCLA”), the Hazardous Material Transportation Act, 49 U.S.C.
§1801 et seq., the Solid Waste Disposal Act including the Resource Conservation
and Recovery Act, of 1976, 42 U.S.C. §6901 et seq. (“RCRA”), Clean Water Act, 33
U.S. C. §1251 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. §2601 et seq., the Federal Insecticide,
Fungicide, and Rodenticide Act, 7 U.S.C. §136 et seq., the Emergency Planning
and Right-To-Know Act of 1986, 42 U.S.C. §11001 et seq., the New Jersey Spill
Compensation and Control Act, N.J.S.A. 58:10A-23.11, et seq. (“Spill Act”); the
New Jersey Water Pollution Control Act, N.J.S.A. 58: 10A-1 et seq.; the New
Jersey Air Pollution Control Act, N.J.S.A. 26:2C-1, et seq. as in effect and
amended, and all other applicable federal, state, municipal, county and local
laws and ordinances, and the rules and regulations promulgated thereunder, and
any applicable provisions of common law and civil law providing for any remedy
or right of recovery or right of injunctive relief with respect to Environmental
Matters, as these laws, ordinances, rules and regulations were in the past or
are in effect; and (z) "Environmental Matters" means all matters, conditions,
liabilities, obligations, damages, losses, claims, requirements, prohibitions,
and restrictions arising out of or relating to the environment, safety, or
sanitation, or the production, storage, handling, use, emission, release,
discharge, dispersal, or disposal of any substance, product or waste which is
hazardous or toxic or which is regulated by any Environmental Law whatsoever.


 
32

--------------------------------------------------------------------------------

 
3.18 Opinion. Prior to the execution of this Agreement, the Company has received
an oral opinion from Berkshire Capital Securities LLC to the effect that the
Merger Consideration is fair to the shareholders of the Company from a financial
point of view.


3.19 Indemnification. Except as provided in the Company Contracts identified in
Section 3.19 of the Company Disclosure Schedule or the Certificate of
Incorporation or By-laws of the Company, the Company is not a party to any
indemnification agreement with any of its present or former directors, officers,
employees, agents or other persons who serve or served in any other capacity
with any other enterprise at the request of the Company (a "Covered Person"),
and, to the best knowledge of the Company, there are no claims for which any
Covered Person would be entitled to indemnification under the Certificate of
Incorporation or By-laws of the Company, applicable law or regulation or any
indemnification agreement.


3.20 Business Matters.


(a) Assuming that the Substitution Order is entered, no consent of any customer
of the Company is required in order for the Company to consummate the Merger or
for the Surviving Trust Company to succeed to all of the business and
contractual rights of the Company.


(b)  The Company has been validly appointed and is the duly acting trustee with
respect to each of the Trust Accounts and in such capacity, to its knowledge,
has valid legal title to the Trust Assets. Except as set forth in Section
3.20(b) of the Company Disclosure Schedule, the Company has not been
disqualified or removed as trustee from any Trust Accounts since January 1,
2004.


(c) The Company has made available to Buyer true copies of all Governing
Agreements in the possession of the Company. All of the various Governing
Agreements to which the Company is a party were duly executed and delivered by
it. All of the Governing Agreements constitute valid and binding obligations of
the Company and, to the Company’s knowledge, each of the other parties thereto,
enforceable against the Company and, to the Company’s knowledge, each such other
party in accordance with their respective terms, except as may be limited by
general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency, and similar laws affecting creditors’
rights and remedies generally. Assuming that the Substitution Order is entered,
Newco and the parties hereto will not be required, in order to consummate the
Merger, to obtain a consent from any party under any Governing Agreement with
respect to a Non-objecting Trust Account.


 
33

--------------------------------------------------------------------------------

 
(d)  The Company has performed, in all material respects, all duties and
obligations, made all determinations and complied, in all material respects,
with all administrative procedures required to be performed or made by it under
each of the Governing Agreements with respect to each of the Trust Accounts.


(e) The Company has properly administered in all material respects all of the
Trust Accounts in accordance with the terms of the Governing Agreements,
applicable state and federal statutory laws and regulations and applicable
common law fiduciary standards (including standards with respect to conflicts of
interest and self-dealing). To the Company’s knowledge, neither the Company nor
any of their respective directors, officers or employees has committed any
breach of trust with respect to any of the Trust Accounts.


   (f)  The Company has provided Buyer with a true, correct and complete
listing, as of December 31, 2006, of all of the Trust Accounts, the Trust Assets
and the Fair Market Value of the Trust Assets held in such Trust Accounts
together with the account number, the Fair Market Value of the assets under
management as of such date and the fees paid and accrued in 2006 with respect to
each Trust Account.


(g) To the Company’s knowledge, there is no default existing under any Governing
Agreement and there is no event of default (as defined in any such Governing
Agreement) or event, which with the lapse of time or giving of notice, or both,
would constitute an event of default under any Governing Agreement.


(h) The Company’s files relating to the Trust Accounts contain copies of all
Governing Agreements that are in the Company’s possession or under its control
and all other material documentation within its possession or under its control
regarding the Company’s performance of and compliance with its duties and
obligations under the Governing Agreements, including, without limitation, all
material correspondence within the Company’s possession or under its control
between the Company and other persons relating to any of the Trust Accounts.


(i) The Company’s fee arrangements with respect to the Trust Accounts are
enforceable in accordance with the terms of the applicable Governing Agreements,
except as may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency, and similar
laws affecting creditors’ rights and remedies generally.


3.21 Reorganization. The Company has no reason to believe that the Merger will
fail to qualify as a reorganization under Section 368(a) of the Code.


3.22 Related Party Transactions. Except as set forth in Section 3.22 of the
Company Disclosure Schedule, since January 1, 2005, the Company has not engaged
in any transaction with an officer, director or shareholder of the Company of
the type which would be required to be disclosed pursuant to Item 404 of Rule
S-K of the Securities and Exchange Commission if the Company were subject to
such Item.


 
34

--------------------------------------------------------------------------------

 
3.23 Disclosure. No representation or warranty contained in Article III of this
Agreement or in the Company Disclosure Schedules contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements in Article III not misleading.


3.24 Employees; Employment Matters.


(a) Section 3.24(a) of the Company Disclosure Schedule lists the names and
titles of, and current annual compensation and most recent annual bonus for,
each current employee of the Company, together with a description of any
agreements concerning such employees and the individual’s employee status (e.g.,
full-time, part-time, temporary, active, leave of absence, hourly, salaried).


(b) There are no personnel policies applicable to the employees of the Company.


(c) Section 3.24(c) of the Company Disclosure Schedule lists all shares of
Company Common Stock issued pursuant to any restricted stock agreement (written
or unwritten) including (i) the date such shares were sold or awarded, (ii) the
purchase price per share, if any, (iii) the number of shares issued, (iv) the
number of such shares which, as of the date hereof, have vested, and (v) the
vesting schedule for such shares which, as of the date hereof, have not vested.
 
(d) Except as set forth in Section 3.24(d) of the Company Disclosure Schedule,
with respect to current and former employees and service providers of the
Company (each an “Employee”):


(i) The Company is and has been in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, including any laws respecting
minimum wage and overtime payments, employment discrimination, workers’
compensation, family and medical leave, immigration, and occupational safety and
health requirements, and has not and is not engaged in any unfair labor
practice;


(ii) there is no basis for any claim by any Employee that such Employee was
subject to a wrongful discharge or any employment discrimination by the Company,
or their respective management, arising out of or relating to such Employee’s
race, sex, age, religion, national origin, ethnicity, handicap or any other
protected characteristic under applicable laws;


(ii) there is not now, nor within the past six years has there been, any
actions, suits, claims, labor disputes or grievances pending, or, to the
knowledge of the Company, threatened or reasonably anticipated relating to any
labor, safety or discrimination matters involving any Employee, including
charges of unfair labor practices or discrimination complaints, which, if
adversely determined, would, individually or in the aggregate, result in any
liability to the Company;


 
35

--------------------------------------------------------------------------------

 
(iii) the Employees of the Company are not and have never been represented by
any labor union, no collective bargaining agreement is binding and in force
against the Company or currently being negotiated by the Company, and to the
Company’s knowledge, no union organization campaign is in progress with respect
to any of the Employees, and no question concerning representation exists
respecting such Employees;


(iv) the Company has not entered into any agreement, arrangement or
understanding restricting its ability to terminate the employment of any or all
of its Employees at any time, for any lawful or no reason, without penalty or
liability;


(v) to the Company’s knowledge, each person classified by the Company as an
independent contractor satisfies and has satisfied the requirements of any
applicable law to be so classified, and the Company has fully and accurately
reported such independent contractors’ compensation on IRS Forms 1099 when
required to do so;


(vi) the Company does not have any liability for any payment with respect to
unemployment compensation benefits, social security or other benefits or
obligations for Employees (other than routine payments to be made in the normal
course of business and consistent with past practice); and


(vii) there are no pending, threatened or reasonably anticipated claims or
actions against the Company under any worker’s compensation policy or long-term
disability policy.


(f) No “mass layoff,” “plant closing” or similar event as defined by the Worker
Adjustment and Retraining Notification Act with respect to the Company has
occurred.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to the Company as follows:


4.1 Corporate Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of New Jersey. Buyer
has the corporate power and authority to own or lease all of its properties and
assets and to carry on its business as it is now being conducted, and is duly
licensed or qualified to do business in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect on Buyer. As used in this Agreement, the term "Material
Adverse Effect" means, with respect to the Buyer, a material adverse effect on
(i) the business, assets, results of operations or financial condition of Buyer
and its Subsidiaries, taken as a whole, other than any such effect attributable
to or resulting from (A) any change, effect, event or occurrence relating to the
United States economy or financial or securities markets in general, (B) any
change, effect, event or occurrence relating to the financial services industry
to the extent not affecting Buyer and its Subsidiaries to a materially greater
extent than it affects other entities in such industry, (C) any change in
banking or similar laws, rules or regulations of general applicability or
interpretations thereof by courts or governmental authorities, (D) any change in
generally accepted accounting principles or regulatory accounting principles
applicable to Buyer and its Subsidiaries and other entities in Buyer’s industry
or (E) any action or omission of Buyer or its Subsidiaries taken with the prior
written consent of the Company or (ii) the ability of Buyer and its Subsidiaries
to consummate the transactions contemplated hereby. Buyer is registered as a
bank holding company under the Bank Holding Company Act of 1956, as amended (the
"BHCA"). Buyer has delivered to the Company’s counsel true and complete copies
of the Certificate of Incorporation and By-laws of Buyer.


 
36

--------------------------------------------------------------------------------

 
4.2 Capitalization.


(a) The authorized capital stock of Buyer consists of Twenty Million
(20,000,000) shares of Buyer Common Stock and Five Million (5,000,000) shares of
preferred stock, no par value (the "Buyer Preferred Stock"). As of December 31,
2006, there were 13,248,406 shares of Buyer Common Stock outstanding, 1,219,556
shares of Buyer Common Stock held by Buyer as treasury stock, no shares of Buyer
Preferred Stock outstanding and no shares of Buyer Preferred Stock held by Buyer
as treasury stock. As of December 31, 2006, there were no shares of Buyer Common
Stock or Buyer Preferred Stock reserved for issuance upon exercise of
outstanding stock options or otherwise except for (x) 923,439 shares of Buyer
Common Stock reserved for issuance pursuant to Buyer’s stock incentive plans
(the “Buyer Option Plans”), copies of which have been delivered to the Company’s
counsel, and (y) 573,954 shares of Buyer Common Stock reserved for issuance
pursuant to Buyer’s dividend reinvestment and stock purchase plan, a copy of
which has been delivered to the Company’s counsel (the “DRP Plan”). All of the
issued and outstanding shares of Buyer Common Stock have been duly authorized
and validly issued and are fully paid, nonassessable and free of preemptive
rights, with no personal liability attaching to the ownership thereof. Except
for shares of capital stock issuable pursuant to the Buyer Option Plans and the
DRP Plan, as of the date hereof Buyer does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of Buyer
Common Stock or Buyer Preferred Stock or any other equity security of Buyer or
any securities representing the right to purchase or otherwise receive any
shares of Buyer Common Stock or any other equity security of Buyer. The shares
of Buyer Common Stock to be issued pursuant to the Merger will be duly
authorized and validly issued and, at the Effective Time, all such shares will
be fully paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof.


(b) Buyer owns all of the issued and outstanding shares of the capital stock of
Union Center National Bank, free and clear of all liens, charges, encumbrances
and security interests whatsoever, and all of such shares are duly authorized
and validly issued and are fully paid, nonassessable and free of preemptive
rights, with no personal liability attaching to the ownership thereof. As of the
date of this Agreement, Union Center National Bank is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character with any party that is not a direct or indirect Subsidiary of
Buyer calling for the purchase or issuance of any shares of capital stock or any
other equity security of Union Center National Bank or any securities
representing the right to purchase or otherwise receive any shares of capital
stock or any other equity security of Union Center National Bank.


 
37

--------------------------------------------------------------------------------

 
4.3 Authority; No Violation.


(a) Buyer has full corporate power and authority to execute and deliver this
Agreement and, subject to the parties’ obtaining (i) all regulatory approvals
required to organize Newco, effectuate the Merger and transfer the outstanding
equity interests of the Surviving Trust Company to Union Center National Bank
and (ii) the other approvals listed in Section 4.4, to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly approved by the Board of Directors of Buyer. With the exception of steps
to be taken to organize Newco and to cause Newco to execute the joinder
agreement referred to herein, no other corporate proceedings on the part of
Buyer are necessary to approve this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Buyer and (assuming due authorization, execution and delivery by
the Company) this Agreement constitutes a valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as enforcement
may be limited by general principles of equity whether applied in a court of law
or a court of equity and by bankruptcy, insolvency and similar laws affecting
creditors' rights and remedies generally.


(b) Neither the execution and delivery of this Agreement by Buyer, nor the
consummation by Buyer of the transactions contemplated hereby, nor compliance by
Buyer with any of the terms or provisions hereof, will (i) violate any provision
of the Certificate of Incorporation or By-Laws of Buyer or the certificate of
incorporation, by-laws or similar governing documents of any of its
Subsidiaries, or (ii) assuming that the consents and approvals referred to in
Section 4.4 hereof are duly obtained, (x) violate any statute, code, ordinance,
rule, regulation, judgment, order, writ, decree or injunction applicable to
Buyer or any of its Subsidiaries, or any of their respective properties or
assets, or (y) violate, conflict with, result in a breach of any provision of or
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any lien, pledge,
security interest, charge or other encumbrance upon any of the respective
properties or assets of Buyer or any of its Subsidiaries under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which
Buyer or any of its Subsidiaries is a party, or by which they or any of their
respective properties or assets may be bound or affected, except, with respect
to (x) and (y) above, such as individually or in the aggregate will not have a
Material Adverse Effect on Buyer.


 
38

--------------------------------------------------------------------------------

 
4.4 Consents and Approvals. Except for (a) the filing of applications and
notices, as applicable, with the OCC and Federal Reserve Board and approval of
such applications and notices, (b) the formation of Newco and the filing of
applications and notices, as applicable, with the Department and approval of
such applications and notices, (c) the filing with the SEC of the Proxy
Statement and the filing and declaration of effectiveness of the S-4, (d) the
approval of this Agreement by the requisite vote of the shareholders of the
Company, (e) the filing of the Departmental Notice with the Department, (f)
approval of the listing of the Buyer Common Stock to be issued in the Merger on
the Nasdaq/GSM, (g) such filings as shall be required to be made with any
applicable state securities bureaus or commissions, (h) such consents,
authorizations, approvals or exemptions as may be required under the
Environmental Laws, (i) the filing with the Superior Court of New Jersey of the
Fiduciary Petition and the issuance by the Superior Court of New Jersey of the
Substitution Order, and (j) confirmation, to Buyer’s satisfaction, that all
conditions to the issuance of Buyer Common Stock hereunder without registration
under the Securities Act of 1933 have been satisfied, no consents or approvals
of or filings or registrations with any Governmental Entity or with any third
party are necessary in connection with (1) the execution and delivery by Buyer
of this Agreement and (2) the consummation by Newco of the Merger and the other
transactions contemplated hereby.


4.5 Reports. Buyer and each of its Subsidiaries have timely filed all reports,
registrations and statements, together with any amendments required to be made
with respect thereto, that they were required to file since December 31, 2001
with (i) the Federal Reserve Board, (ii) the OCC, (iii) the Federal Deposit
Insurance Corporation (the “FDIC”) and (iv) any other Governmental Entity that
regulates Buyer or any of its Subsidiaries (collectively with the FRB, the OCC
and the FDIC, the "Buyer’s Regulatory Agencies"), and have paid all fees and
assessments due and payable in connection therewith. Except for normal
examinations conducted by the Buyer’s Regulatory Agencies in the regular course
of the business of Buyer and its Subsidiaries, no Buyer’s Regulatory Agency has
initiated any proceeding or, to the knowledge of Buyer, investigation into the
business or operations of Buyer or any of its Subsidiaries since December 31,
2001 the effect of which is reasonably likely to have a Material Adverse Effect
on Buyer. There is no unresolved violation, criticism, or exception by any
Buyer’s Regulatory Agency with respect to any report or statement relating to
any examinations of Buyer or any of its Subsidiaries the effect of which is
reasonably likely to have a Material Adverse Effect on Buyer.


 
39

--------------------------------------------------------------------------------

 
4.6 Financial Statements. Buyer has previously made available to the Company
copies of the consolidated statements of financial condition of Buyer and its
Subsidiaries as of December 31, 2004 and 2005 and the related consolidated
statements of income, changes in shareholders' equity and cash flows for the
years ended December 31, 2003, 2004 and 2005, in each case accompanied by the
audit report of KPMG LLP, independent public accountants with respect to Buyer,
and the notes related thereto; and (b) the consolidated statements of financial
condition of Buyer and its Subsidiaries as of September 30, 2005 and 2006, and
the related consolidated statements of income and cash flows of Buyer for the
nine months ended September 30, 2005 and 2006 (the financial statements
referenced in clauses (a) and (b), the “Buyer Financial Statements”). KPMG LLP
was independent with respect to Buyer and its Subsidiaries to the extent
required by Regulation S-X of the SEC. The consolidated statements of financial
condition of Buyer (including the related notes, where applicable) included
within the Buyer Financial Statements fairly present, and the consolidated
statements of financial condition of Buyer (including the related notes, where
applicable) to be incorporated by reference in the S-4 will fairly present, the
consolidated financial position of Buyer and its Subsidiaries as of the dates
thereof, and the consolidated statements of income, changes in shareholders'
equity and cash flows (including the related notes, where applicable) included
within the Buyer Financial Statements fairly present, and the consolidated
statements of income, changes in shareholders' equity and cash flows of Buyer
(including the related notes, where applicable) to be incorporated by reference
in the S-4 will fairly present, the results of the consolidated operations and
consolidated financial position of Buyer and its Subsidiaries for the respective
fiscal periods therein set forth; each of the Buyer Financial Statements
(including the related notes, where applicable) complies, and each of such
consolidated financial statements (including the related notes, where
applicable) to be incorporated by reference in the S-4 will comply, with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, including without limitation Regulation S-X;
and each of the Buyer Financial Statements (including the related notes, where
applicable) has been, and each of such consolidated financial statements
(including the related notes, where applicable) to be incorporated by reference
in the S-4 will be, prepared in accordance with generally accepted accounting
principles consistently applied during the periods involved, except, in the case
of unaudited statements, as permitted by the SEC with respect to financial
statements included on Form 10-Q. The books and records of Buyer and its
Subsidiaries have been, and are being, maintained in accordance with generally
accepted accounting principles and any other applicable legal and accounting
requirements.


4.7 SEC Reports. Buyer has previously made available to the Company’s counsel a
true and correct copy of each final registration statement, prospectus, report,
schedule and definitive proxy statement filed since December 31, 2004 by Buyer
with the SEC pursuant to the Securities Act of 1933 (the “Securities Act”) or
the Securities Exchange Act of 1934 (the “Exchange Act” and such statements,
prospectuses, reports and schedules, the "Buyer Reports"), and no such
registration statement, prospectus, report, schedule or proxy statement
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances in which they were made, not
misleading, except that information as of a later date shall be deemed to modify
information as of an earlier date. Buyer has timely filed all Buyer Reports and
other documents required to be filed by it under the Securities Act and the
Exchange Act, and, as of their respective dates, all Buyer Reports complied in
all material respects with the published rules and regulations of the SEC with
respect thereto.


 
40

--------------------------------------------------------------------------------

 
4.8 Absence of Certain Changes or Events. Except as disclosed in any Buyer
Report filed with the SEC prior to the date of this Agreement, since December
31, 2005, there has been no change or development or combination of changes or
developments which, individually or in the aggregate, has had a Material Adverse
Effect on Buyer.


4.9 Legal Proceedings.


(a) Except as disclosed in any Buyer Report filed with the SEC prior to the date
of this Agreement or as may arise in connection with any proxy contest relating
to Buyer’s 2007 annual meeting of shareholders, neither Buyer nor any of its
Subsidiaries is a party to any, and there are no pending or, to Buyer's
knowledge, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental or regulatory investigations of any material
nature against Buyer or any of its Subsidiaries or challenging the validity or
propriety of the transactions contemplated by this Agreement.


(b) There is no injunction, order, judgment, decree, or regulatory restriction
imposed upon Buyer, any of its Subsidiaries or the assets of Buyer or any of its
Subsidiaries, other than any such injunction, order, judgment, decree, or
regulatory restriction which would not have a Material Adverse Effect upon
Buyer.


4.10 Buyer Information.


(a) The information relating to Buyer and Newco to be contained in the Proxy
Statement, as of the date the Proxy Statement is mailed to shareholders of the
Company, and up to and including the date of the meeting of shareholders of the
Company to which such Proxy Statement relates, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The Proxy Statement (except for such portions thereof that
relate only to the Company or any of its Subsidiaries) will comply in all
material respects with the provisions of the Exchange Act and the rules and
regulations thereunder.


(b) The information relating to Buyer and Newco to be contained in Buyer’s and
Newco’s applications to the OCC, the Federal Reserve Board and the Department
will be accurate in all material respects.


4.11 Compliance with Applicable Law. Each of Buyer and its Subsidiaries hold all
material licenses, franchises, permits and authorizations necessary for the
lawful conduct of its business, and each of Buyer and each of its Subsidiaries
has complied with and is not in default in any respect under any applicable law,
statute, order, rule, regulation, policy and/or guideline of any federal, state
or local governmental authority relating to Buyer or its Subsidiaries (other
than where such defaults or non-compliance will not, alone or in the aggregate,
have a Material Adverse Effect on Buyer and its Subsidiaries, taken as a whole)
and Buyer and its Subsidiaries have not received notice of violation of, and do
not know of any such violations of, any of the above which have had or are
likely to have a Material Adverse Effect on Buyer.


 
41

--------------------------------------------------------------------------------

 
4.12 Agreements with Regulatory Agencies. Neither Buyer nor any of its
Subsidiaries is subject to any Regulatory Agreement with any Governmental Entity
that restricts the conduct of its business or that in any manner relates to its
capital adequacy, its credit policies, its management or its business, nor has
Buyer or any of its Subsidiaries been advised by any Governmental Entity that it
is considering issuing or requesting any Regulatory Agreement.


4.13 Reorganization. Buyer has no reason to believe that the Merger will fail to
qualify as a reorganization under Section 368(a) of the Code.


4.14 Disclosure. No representation or warranty contained in Article IV of this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements in Article IV not misleading.


ARTICLE V


COVENANTS RELATING TO CONDUCT OF BUSINESS


5.1 Covenants of the Company. Except as expressly provided in this Agreement,
during the period from the date of this Agreement to the Effective Time, the
Company shall use commercially reasonable efforts to (i) conduct its business in
the ordinary and usual course consistent with past practices and prudent
business practices; (ii) maintain and preserve intact its business organization,
properties, leases, employees and advantageous business relationships and retain
the services of its officers and key employees, (iii) take no action which would
adversely affect or delay the ability of the Company, Buyer or Newco to perform
its covenants and agreements on a timely basis under this Agreement and (iv)
take no action which would adversely affect or delay the ability of the Company,
Buyer or Newco to obtain any necessary approvals, consents, orders (including
the Substitution Order) or waivers of any governmental authority required for
the transactions contemplated hereby or which would reasonably be expected to
result in any such approvals, consents, orders or waivers containing any
material condition or restriction. Without limiting the generality of the
foregoing, and except as set forth in Section 5.1 of the Company Disclosure
Schedule or as otherwise specifically provided by this Agreement or consented to
in writing by Buyer, the Company shall not:


(a) declare or pay any dividends on, or make other distributions in respect of,
any of its capital stock;


 
42

--------------------------------------------------------------------------------

 
(b) (i) repurchase, redeem or otherwise acquire (except for the acquisition of
Trust Account Shares and DPC Shares, as such terms are defined in Section 1.5(b)
hereof) any shares of the capital stock of the Company, or any securities
convertible into or exercisable for any shares of the capital stock of the
Company, (ii) split, combine or reclassify any shares of its capital stock or
issue or authorize or propose the issuance of any other securities in respect
of, in lieu of or in substitution for shares of its capital stock, or (iii)
issue, deliver or sell, or authorize or propose the issuance, delivery or sale
of, any shares of its capital stock or any securities convertible into or
exercisable for, or any rights, warrants or options to acquire, any such shares,
or enter into any agreement with respect to any of the foregoing, except, in the
case of clauses (ii) and (iii), for the issuance of up to a total of 2,500
shares of Company Common Stock upon the exercise of stock options granted under
the Company Stock Option Plan prior to the date hereof, any such exercise to be
in accordance with the present terms of such options;


(c) amend its Certificate of Incorporation, By-laws or other similar governing
documents;


(d) (i) initiate, solicit or encourage, directly or indirectly, any inquiries or
the making of any proposal or offer (including, without limitation, any proposal
or offer to shareholders of the Company) with respect to a merger, consolidation
or similar transaction involving, or any purchase of, all or more than 10% of
the assets or any equity securities of the Company (any such proposal or offer
being hereinafter referred to as an "Acquisition Proposal") or (ii) engage in
any negotiations concerning, or provide any confidential information or data to,
or have any discussions with, any person relating to an Acquisition Proposal.
The Company will notify Buyer immediately orally (within 12 hours) and in
writing (within 24 hours) if any such inquiries, proposals or offers are
received by, any such information is requested from, or any such negotiations or
discussions are sought to be initiated or continued with the Company after the
date hereof, and, as part of such notification, shall disclose to Buyer the
identity of the person making such inquiry, proposal or offer and the substance
of such inquiry, proposal or offer in reasonable detail and will keep Buyer
informed of any developments with respect thereto immediately upon the
occurrence thereof. The Company will immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any parties
conducted heretofore with respect to any of the foregoing. The Company will take
the necessary steps to inform its officers, directors, agents, and
representatives (including, without limitation, any investment banker, attorney
or accountant retained by it) of the obligations undertaken in this Section
5.1(d). The Company will promptly request each person (other than Buyer) that
has executed a confidentiality agreement prior to the date hereof in connection
with its consideration of a business combination with the Company to return or
destroy all confidential information previously furnished to such person by or
on behalf of the Company. The Company shall take all steps necessary to enforce
all such confidentiality agreements.


(e) make any capital expenditures other than those which (i) are made in the
ordinary course of business consistent with past practice or are necessary to
maintain existing assets in good repair and (ii) in any event are in an amount
of no more than $50,000 in the aggregate;


 
43

--------------------------------------------------------------------------------

 
(f) enter into any new line of business or offer any new products or services;


(g) acquire or agree to acquire, by merging or consolidating with, or by
purchasing a substantial equity interest in or a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof or otherwise
acquire any assets, which would be material, individually or in the aggregate,
to the Company (it being understood that for purposes of this clause “g”, any
assumption of another institution’s liabilities shall be conclusively deemed to
be material);


(h) take any action that is intended or may reasonably be expected to result in
any of the conditions to the Merger set forth in Article VII not being
satisfied;


(i) change its methods of accounting in effect at December 31, 2005, except as
required by changes in GAAP or regulatory accounting principles as concurred
with in writing by the Company's independent auditors;


(j)(i) except as required by applicable law or as required to maintain
qualification pursuant to the Code, adopt, amend, or terminate any Company
Benefit Plan (including, without limitation, any plan) or any agreement,
arrangement, plan, trust, other funding arrangement or policy between the
Company and one or more of its current or former directors, officers, employees
or independent contractors, change any trustee or custodian of the assets of any
plan or transfer plan assets among trustees or custodians, (ii) except for
normal salary increases in the ordinary course of business consistent with past
practice, which increases do not exceed, for any employee, 4% of base salary in
effect on the date of this Agreement, increase or accelerate payment of in any
manner the compensation or fringe benefits of any director, officer or employee
or pay any benefit not required by any Plan or agreement as in effect as of the
date hereof or (iii) grant or award any stock options, stock appreciation
rights, restricted stock, restricted stock units or performance units or shares;


(k) other than activities in the ordinary course of business consistent with
past practice, sell, lease, encumber, assign or otherwise dispose of, or agree
to sell, lease, encumber, assign or otherwise dispose of, any of its material
assets, properties or other rights or agreements except as otherwise
specifically contemplated by this Agreement;


(l) other than in the ordinary course of business consistent with past practice,
incur any indebtedness for borrowed money or assume, guarantee, endorse or
otherwise as an accommodation become responsible for the obligations of any
other individual, corporation or other entity;


(m) relocate its business;


 
44

--------------------------------------------------------------------------------

 
(n) create, renew, amend or terminate or give notice of a proposed renewal,
amendment or termination of, any material contract, agreement or lease for
goods, services or office space to which the Company is a party or by which the
Company or its properties is bound, other than the renewal in the ordinary
course of business of any lease the term of which expires prior to the Closing
Date;


(o) other than in the ordinary course of business consistent with past practice,
make any investment either by purchase of stock or securities, contributions to
capital, property transfers or purchase of any property or assets of any other
individual, corporation or other entity;


(p) settle any claim, action or proceeding involving any liability of the
Company for money damages in excess of $50,000 or involving any material
restrictions upon the operations of the Company;


(q) except in the ordinary course of business consistent with past practice and
in amounts less than $50,000, waive or release any material right or collateral
or cancel or compromise any extension of credit or other debt or claim;


(r) make any investment or commitment to invest in real estate or in any real
estate development project;


(s) elect to the Board of Directors of the Company any person who is not a
member of the Board of Directors of the Company as of the date hereof;


(t) make any material Tax election or file any claim for a material income Tax
refund;


(u) materially modify its Fee schedule or materially increase or decrease the
individual Fees applicable to any of the Trust Accounts, unless such
modification is required by the applicable Governing Agreement;


(v) otherwise amend any Governing Agreement unless such amendment is requested
by a beneficiary of the applicable Trust Account or a party to such Governing
Agreement other than the Company and is otherwise permitted pursuant to the
terms of such Governing Agreement;


(w) take any other action outside of the ordinary course of business; or


(x) agree to do any of the foregoing.


5.2 Covenants of Buyer. Except as expressly provided in this Agreement and
except as may be required in connection with any proxy contest that may arise
with respect to Buyer’s 2007 annual meeting of shareholders, during the period
from the date of this Agreement to the Effective Time, Buyer shall use
commercially reasonably efforts to (i) maintain and preserve intact its business
organization, properties, leases, employees and advantageous business
relationships and retain the services of its officers and key employees, (ii)
take no action which would adversely affect or delay the ability of the Company
or Buyer to perform its covenants and agreements on a timely basis under this
Agreement, and (iii) take no action which would adversely affect or delay the
ability of the Company, Buyer or Newco to obtain any necessary approvals,
consents or waivers of any governmental authority required for the transactions
contemplated hereby or which would reasonably be expected to result in any such
approvals, consents or waivers containing any material condition or restriction.
Without limiting the generality of the foregoing, and except as otherwise
specifically provided by this Agreement or consented to in writing by the
Company, Buyer shall not, and shall not permit any of its Subsidiaries to:


 
45

--------------------------------------------------------------------------------

 
(a) take any action that is intended or may reasonably be expected to result in
any of the conditions to the Merger set forth in Article VII not being
satisfied;


(b) change its methods of accounting in effect at December 31, 2005, except in
accordance with changes in generally accepted accounting principles or
regulatory accounting principles as concurred with by Buyer's independent
auditors; or


(c) agree to do any of the foregoing.


ARTICLE VI


ADDITIONAL AGREEMENTS


6.1 Regulatory Matters.


(a) Buyer shall promptly prepare and file with the SEC the S-4, in which the
Proxy Statement will be included as a prospectus. The Company shall cooperate
with Buyer in the preparation of the Proxy Statement to be included within the
S-4. Each of the Company and Buyer shall use its reasonable best efforts to have
the S-4 declared effective under the Securities Act as promptly as practicable
after such filing, and the Company shall thereafter mail the Proxy Statement to
its shareholders in connection with a special meeting of the Company’s
shareholders to be held as promptly as practicable after the date hereof in
connection with the approval of this Agreement by the Company’s shareholders
(the “Company Shareholders’ Meeting”). Buyer shall use its reasonable best
efforts to obtain all necessary state securities law or "Blue Sky" permits and
approvals required to carry out the transactions contemplated by this Agreement.


(b) The parties hereto shall cooperate with each other and use their reasonable
best efforts to promptly prepare and file all necessary documentation, to effect
all applications, notices, petitions and filings, and to obtain as promptly as
practicable all permits, consents, orders (including the Substitution Order),
approvals and authorizations of all third parties and Governmental Entities
which are necessary or advisable to consummate the transactions contemplated by
this Agreement (including without limitation the organization of Newco, the
consummation of the Merger, the filing of the Fiduciary Petition, the submission
of any certification, document or other instrument contemplated by the Fiduciary
Act, the issuance of the Substitution Order, the performance of all steps
contemplated by the recitals to this Agreement and the transfer of the equity
interests of the Surviving Company Subsidiary to Union Center National Bank).
The Company and Buyer shall have the right to review in advance, and to the
extent practicable each will consult the other on, in each case subject to
applicable laws relating to the exchange of information, all the information
relating to the Company or Buyer, as the case may be, and any of Buyer’s
Subsidiaries, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement. In exercising the foregoing right,
each of the parties hereto shall act reasonably and as promptly as practicable.
The parties hereto agree that they will consult with each other with respect to
the obtaining of all permits, consents, approvals and authorizations of all
third parties and Governmental Entities necessary or advisable to consummate the
transactions contemplated by this Agreement and each party will keep the other
apprised of the status of matters relating to completion of the transactions
contemplated herein.


 
46

--------------------------------------------------------------------------------

 
(c) Buyer and the Company shall, upon request, furnish each other with all
information concerning themselves, their Subsidiaries, directors, officers and
shareholders and such other matters as may be reasonably necessary or advisable
in connection with the Proxy Statement, the S-4 and any other statement, filing,
notice or application made by or on behalf of Buyer, the Company or any of
Buyer’s Subsidiaries to any Governmental Entity in connection with the Merger
(including any documentation required pursuant to the Fiduciary Act) and the
other transactions contemplated by this Agreement. Buyer agrees promptly to
advise the Company if at any time prior to the Company Shareholders’ Meeting any
information provided by Buyer for the Proxy Statement becomes incorrect or
incomplete in any material respect and promptly to provide Company with the
information needed to correct such inaccuracy or omission. Buyer shall promptly
furnish the Company with such supplemental information as may be necessary in
order to cause the Proxy Statement, insofar as it relates to Buyer and its
Subsidiaries, to comply with all applicable legal requirements. The Company
agrees promptly to advise Buyer if at any time prior to the Company
Shareholders’ Meeting any information provided by the Company for the Proxy
Statement becomes incorrect or incomplete in any material respect and promptly
to provide Buyer with the information needed to correct such inaccuracy or
omission. The Company shall promptly furnish Buyer with such supplemental
information as may be necessary in order to cause the Proxy Statement, insofar
as it relates to the Company, to comply with all applicable legal requirements.


(d) Buyer and the Company shall promptly furnish each other with copies of
written communications received by Buyer or the Company, as the case may be, or
any of their respective Subsidiaries, affiliates or associates (as such terms
are defined in Rule 12b-2 under the Exchange Act as in effect on the date of
this Agreement) from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated hereby.


 
47

--------------------------------------------------------------------------------

 
6.2 Access to Information.


(a) The Company shall permit Buyer and its representatives, and Buyer shall
permit, and shall cause each of Buyer’s Subsidiaries to permit, the Company and
its representatives, reasonable access to their respective properties, and shall
disclose and make available to Buyer and its representatives, or the Company and
its representatives, as the case may be, all books, papers and records relating
to its assets, stock ownership, properties, operations, obligations and
liabilities, including, but not limited to, all books of account (including the
general ledger), Tax records, minute books of directors' and shareholders'
meetings (excluding information related to the Merger), organizational
documents, Bylaws, material contracts and agreements, filings with any
regulatory authority, accountants' work papers, litigation files, plans
affecting employees, and any other business activities or prospects in which
Buyer and its representatives or the Company and its representatives may have a
reasonable interest, all to the extent reasonably requested by the party seeking
such access. Neither party shall be required to provide access to or to disclose
information where such access or disclosure would violate or prejudice the
rights of any customer, would contravene any law, rule, regulation, order or
judgment or would waive any privilege. The parties will use their reasonable
best efforts to obtain waivers of any such restriction (other than waivers of
the attorney-client privilege) and in any event make appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply. For purposes of Buyer’s investigation pursuant to this
Section 6.2(a), the Company, upon reasonable written or oral notice, shall use
its commercially reasonable efforts to attempt to cause any third party under
contract to the Company to furnish to Buyer, and to its authorized
representatives, reasonable access to such party’s books, records and
properties, including, without limitation, all investment, regulatory,
financial, accounting, and tax records and files relating to the administration
of the Trust Accounts, and all files, computer records and account information
necessary for the conversion after the Closing Date of the Trust Accounts, from
the operating systems of the Company to such systems as Buyer may designate. To
the extent necessary, the Company shall use its reasonable efforts to attempt to
cause any third party servicer or other third party to provide access to such
party’s premises and adequate space and facilities and the cooperation of its
personnel, including, without limitation, copying facilities, to the end that
such examination shall be completed expeditiously, completely and accurately.
Any such investigation or examination pursuant to this Section 6.2(a) shall be
at Buyer’s expense. Without limiting any of the foregoing, Buyer and its
authorized representatives shall be specifically entitled to conduct (and the
Company shall use its commercially reasonable efforts to attempt to enable it to
conduct) tests of any matters as they deem reasonably appropriate.


(b) During the period from the date of this Agreement to the Effective Time,
each of the Company and Buyer will cause one or more of its designated
representatives to confer with representatives of the other party on a monthly
or more frequent basis regarding its business, operations, properties, assets
and financial condition and matters relating to the completion of the
transactions contemplated herein. On a monthly basis, the Company agrees to
provide Buyer with internally prepared consolidated profit and loss statements
no later than 20 days after the close of each calendar month. As soon as
reasonably available, but in no event more than 40 days after the end of each
fiscal quarter (other than the last fiscal quarter of each fiscal year), the
Company will deliver to Buyer and Buyer will deliver to the Company their
respective consolidated quarterly financial statements. As soon as reasonably
available, but in no event more than 75 days after the end of each calendar
year, the Company will deliver to Buyer and Buyer will deliver to the Company
their respective consolidated annual financial statements.


 
48

--------------------------------------------------------------------------------

 
(c) All information furnished pursuant to Sections 6.2(a) and 6.2(b) shall be
subject to, and each of the Company and Buyer shall hold all such information in
confidence in accordance with, the provisions of the confidentiality agreement.


(d) No investigation by either of the parties or their respective
representatives shall affect the representations, warranties, covenants or
agreements of the other set forth herein.


6.3 Company Shareholders’ Meeting. The Company shall take all steps necessary to
duly call, give notice of, convene and hold the Company Shareholders’ Meeting to
be held as soon as is reasonably practicable after the date on which the S-4
becomes effective for the purpose of voting upon the approval and adoption of
this Agreement and the consummation of the transactions contemplated hereby. The
Company will, through its Board of Directors, except to the extent legally
required for the discharge by the Board of Directors of its fiduciary duties as
advised by such Board's legal counsel and the provisions of Article VIII,
recommend to its shareholders approval of this Agreement and the transactions
contemplated hereby and such other matters as may be submitted to its
shareholders in connection with this Agreement. Buyer, in reasonable
consultation with the Company, shall make all arrangements with respect to the
printing and mailing of the Proxy Statement.


6.4 Legal Conditions to Merger. Each of Buyer and the Company shall, and shall
cause its Subsidiaries to, use their reasonable best efforts (a) to take, or
cause to be taken, all actions necessary, proper or advisable to comply promptly
with all legal requirements which may be imposed on such party or Buyer’s
Subsidiaries with respect to the Merger and, subject to the conditions set forth
in Article VII hereof, to consummate the transactions contemplated by this
Agreement and (b) to obtain (and to cooperate with the other party to obtain)
any consent, authorization, order or approval of, or any exemption by, any
Governmental Entity and any other third party which is required to be obtained
by the Company or Buyer or any of Buyer’s Subsidiaries in connection with the
Merger and the other transactions contemplated by this Agreement, and to comply
with the terms and conditions of such consent, authorization, order or approval.


6.5 Affiliates. The Company has confirmed to Buyer’s counsel the identity of all
"affiliates" of the Company under Rule 145 of the Securities Act, including,
without limitation, all directors and executive officers of the Company.
Promptly, but in any event within two weeks after the execution and delivery of
this Agreement, the Company shall deliver to Buyer executed letter agreements,
each substantially in the form of Exhibit B hereto, executed by each such person
so identified as an affiliate of the Company agreeing (i) to comply with Rule
145 and (ii) if such person has not executed the Shareholders’ Agreement, to be
present in person or by proxy and vote in favor of the Merger at the Company
Shareholders’ Meeting.
.
 
49

--------------------------------------------------------------------------------

 
6.6 Nasdaq Listing. Buyer shall use its reasonable best efforts to cause the
shares of Buyer Common Stock to be issued in the Merger to be approved for
listing for quotation on the Nasdaq/GSM, subject to official notice of issuance,
as of the Effective Time.


6.7 Indemnification.


(a) For a period of six years after the Effective Time, Buyer shall indemnify,
defend and hold harmless each person who is now, or has been at any time prior
to the date hereof or who becomes prior to the Effective Time, a director or
officer of the Company or who serves or has served at the request of the Company
as a director or officer with any other person (collectively, the "Indemnitees")
against any and all claims, damages, liabilities, losses, costs, charges,
expenses (including, subject to the provisions of this Section 6.7, reasonable
costs of investigation and the reasonable fees and disbursements of legal
counsel and other advisers and experts as incurred), judgments, fines, penalties
and amounts paid in settlement, asserted against, incurred by or imposed upon
any Indemnitee by reason of the fact that he or she is or was a director or
officer of the Company or serves or has served at the request of the Company as
a director or officer with any other person, in connection with, arising out of
or relating to (i) any threatened, pending or completed claim, action, suit or
proceeding (whether civil, criminal, administrative or investigative) relating
to any act or omission occurring at or prior to the Closing, including, without
limitation, any and all claims, actions, suits, proceedings or investigations by
or on behalf of or in the right of or against the Company or any of their
respective affiliates, or by any former or present shareholder of the Company
(each a "Claim" and collectively, "Claims"), including, without limitation, any
Claim which is based upon, arises out of or in any way relates to the Merger,
the Proxy Statement, this Agreement, any of the transactions contemplated by
this Agreement, the Indemnitee's service as a member of the Board of Directors
of the Company or of any committee thereof at any time at or prior to the
Closing, the events leading up to the execution of this Agreement, any
statement, recommendation or solicitation made in connection therewith or
related thereto and any breach of any duty in connection with any of the
foregoing, or (ii) the enforcement of the obligations of Buyer set forth in this
Section 6.7, in each case to the fullest extent which the Company would have
been permitted under any applicable law and its Certificate of Incorporation or
Bylaws had the Merger not occurred (and Buyer shall also advance expenses as
incurred to the fullest extent so permitted). Notwithstanding the foregoing,
Buyer shall not provide any indemnification or advance any expenses with respect
to any Claim which relates to a personal benefit improperly paid or provided, or
alleged to have been improperly paid or provided, to the Indemnitee, but Buyer
shall reimburse the Indemnitee for costs incurred by the Indemnitee with respect
to such Claim when and if a court of competent jurisdiction shall ultimately
determine, and such determination shall have become final and nonappealable,
that the Indemnitee was not improperly paid or provided with the personal
benefit alleged in the Claim.


 
50

--------------------------------------------------------------------------------

 
Any Indemnitee wishing to claim indemnification under this Section 6.7 shall
promptly notify Buyer upon learning of any Claim, but the failure to so notify
shall not relieve Buyer of any liability it may have to such Indemnitee except
to the extent that such failure prejudices Buyer. In the event of any Claim
(whether arising before or after the Effective Time) as to which indemnification
under this Section 6.7 is applicable, (x) Buyer shall have the right to assume
the defense thereof and Buyer shall not be liable to such Indemnitees for any
legal expenses of other counsel or any other expenses subsequently incurred by
such Indemnitee in connection with the defense thereof, except that if Buyer
elects not to assume such defense, or counsel for the Indemnitees advises that
there are issues which raise conflicts of interest between Buyer and the
Indemnitees, the Indemnitees may retain counsel satisfactory to them, and Buyer
shall pay the reasonable fees and expenses of such counsel for the Indemnitees
as statements therefor are received; provided, however, that Buyer shall be
obligated pursuant to this Section 6.7 to pay for only one firm of counsel for
all Indemnitees in any jurisdiction with respect to a matter unless the use of
one counsel for multiple Indemnitees would present such counsel with a conflict
of interest that is not waived, and (y) the Indemnitees will cooperate in the
defense of any such matter. Buyer shall not be liable for the settlement of any
claim, action or proceeding hereunder unless such settlement is effected with
its prior written consent. Notwithstanding anything to the contrary in this
Section 6.7, Buyer shall not have any obligation hereunder to any Indemnitee
when and if a court of competent jurisdiction shall ultimately determine, and
such determination shall have become final and nonappealable, that the
indemnification of such Indemnitee in the manner contemplated hereby is
prohibited by applicable law or public policy.


(b) Buyer shall cause the persons serving as officers and directors of the
Company immediately prior to the Effective Time to be covered for a period of
six years from the Effective Time by the directors' and officers' liability
insurance policy maintained by the Company (provided that Buyer may substitute
therefor policies of at least the same coverage and amounts containing terms and
conditions which are not materially less advantageous than such policy or single
premium tail coverage with policy limits equal to the Company's existing annual
coverage limits) with respect to acts or omissions occurring prior to the
Effective Time which were committed by such officers and directors in their
capacity as such; provided, however, that (A) in no event shall Buyer be
required to expend an aggregate premium in excess of 200% of the current annual
premium expended by the Company (the "Insurance Amount") to maintain or procure
insurance coverage (which current annual premium is set forth in Section 6.7(b)
of the Company Disclosure Schedule), (B) if Buyer is unable to maintain or
obtain the insurance called for by this Section 6.7(b), Buyer shall use all
reasonable efforts to obtain as much comparable insurance as is available for
the Insurance Amount and (C) notwithstanding any provision herein to the
contrary, Buyer shall be deemed to have satisfied all of its obligations
pursuant to this Section 6.7(b) in the event that it acquires single premium
tail insurance at an aggregate premium of 250% of the current annual premium
expended by the Company. 


 
51

--------------------------------------------------------------------------------

 
(c) The provisions of this Section 6.7 are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party and his or her heirs and
representatives.


6.8 Additional Agreements. In case at any time after the Effective Time any
further action is necessary or desirable to carry out the purposes of this
Agreement or to vest the Surviving Trust Company with full title to all
properties, assets, rights, approvals, immunities and franchises of any of the
parties to the Merger, the proper officers and directors of each party to this
Agreement and Buyer’s Subsidiaries shall take all such necessary action as may
be reasonably requested by Buyer.


6.9 Notification of Certain Matters. Each party shall give prompt notice to the
others of (a) any event, condition, change, occurrence, act or omission which
causes any of its representations hereunder to cease to be true in all material
respects (or, with respect to any such representation which is qualified as to
materiality, causes such representation to cease to be true in all respects);
and (b) any event, condition, change, occurrence, act or omission which
individually or in the aggregate has, or which, so far as reasonably can be
foreseen at the time of its occurrence, is reasonably likely to have, a Material
Adverse Effect on such party. Each of the Company and Buyer shall give prompt
notice to the other party of any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement.


6.10 Failure to Fulfill Conditions. In the event that Buyer or the Company
determines that a material condition to its obligation to consummate the
transactions contemplated hereby cannot be fulfilled on or prior to the Cut-off
Date (as defined in Section 8.1(c)) and that it will not waive that condition,
it will promptly notify the other party.


6.11 Employment Matters. From and after the Effective Time, Buyer shall credit
employees of the Company who are employed at the Closing Date for service with
the Company for purposes of eligibility and vesting under all employee benefit
plans of the Buyer in which they become participants on or after the Effective
Time.


 
 
52

--------------------------------------------------------------------------------

 
6.12 Accountings. The Company shall make all accountings required under any
Governing Agreement to be performed with respect to the Trust Accounts and the
Company’s Trust Asset portfolio through the Closing Date. From and after the
date of this Agreement, the Company shall, to the extent permitted by law, send
Buyer copies of (i) all documents filed by it, (ii) all documents filed or
served by any other person, and (iii) any orders, judgments or notices issued by
any court, in each case in connection with all such accountings.
 
6.13 Status. Pursuant to Treas. Reg. Sec. 1.897-2(h) and Treas. Reg. Sec.
1.1445-2(c)(3)(i), at the Closing the Company shall furnish to Buyer a statement
certifying that the Company is not, and has never been during the applicable
period specified in Section 897(c)(1)(A)(ii) of the Code, a United States real
property holding corporation within the meaning of Section 897(c)(2) of the
Code.




ARTICLE VII


CONDITIONS PRECEDENT


7.1 Conditions to Each Party's Obligations Under this Agreement. The respective
obligations of each party under this Agreement to consummate the Merger shall be
subject to the satisfaction, or, where permissible under applicable law, waiver
at or prior to the Effective Time of the following conditions:


(a) Approval of Shareholders. This Agreement and the transactions contemplated
hereby shall have been approved by the requisite vote of the shareholders of the
Company. The S-4 shall have been declared effective by the SEC and shall not be
subject to a stop order or any threatened stop order, and the issuance of the
Buyer Common Stock shall have been qualified in every state where such
qualification is required under the applicable state securities laws.


(b) Regulatory Filings. All necessary regulatory or governmental approvals,
orders and consents (including without limitation the issuance of the
Substitution Order and any required approval of the OCC, the SEC, the Federal
Reserve Board and the Department required to consummate the transactions
contemplated hereby (including without limitation the organization and formation
of Newco, the Merger and the transfer of the outstanding equity interests of the
Surviving Trust Company to Union Center National Bank)) shall have been obtained
without the imposition of any term or condition which would impair, in any
material respect, the value of the Company to Buyer. All conditions required to
be satisfied prior to the Effective Time by the terms of such approvals, orders
and consents shall have been satisfied; and all statutory waiting periods in
respect thereof shall have expired.


(c) Suits and Proceedings. No order, judgment or decree shall be outstanding
against a party hereto or a third party that would have the effect of preventing
completion of the Merger; no suit, action or other proceeding shall be pending
or threatened by any Governmental Entity seeking to restrain or prohibit the
Merger; and no suit, action or other proceeding shall be pending before any
court or Governmental Entity seeking to restrain or prohibit the Merger or
obtain other substantial monetary or other relief against one or more parties
hereto in connection with this Agreement and which Buyer or the Company
determines in good faith, based upon the advice of their respective counsel,
makes it inadvisable to proceed with the Merger because any such suit, action or
proceeding has a significant potential to be resolved in such a way as to
deprive the party electing not to proceed of any of the material benefits to it
of the Merger.


 
53

--------------------------------------------------------------------------------

 
(d) Tax Opinion. Buyer and Company shall each have received an opinion, dated as
of the Effective Time, of Lowenstein Sandler PC, reasonably satisfactory in form
and substance to Company and its counsel and to Buyer, based upon representation
letters reasonably required by Lowenstein Sandler PC dated on or about the date
of such opinion, and such other facts and representations as such counsel may
reasonably deem relevant, to the effect that the Merger will be treated for
federal income Tax purposes as a reorganization qualifying under the provisions
of Section 368(a) of the Code. In connection therewith and in connection with
any Tax opinion which is included within the S-4, each of Buyer and the Company
shall deliver to Lowenstein Sandler PC representation letters, in each case in
form and substance reasonably satisfactory to Lowenstein Sandler PC. Neither
Buyer nor the Company shall, nor shall Buyer cause any of its Subsidiaries to,
take any action inconsistent with the treatment of the Merger as a
"reorganization" under Section 368(a) of the Code.


(e) Listing of Shares. The shares of Buyer Common Stock which shall be issued to
the shareholders of the Company upon consummation of the Merger shall have been
authorized for listing for quotation on the Nasdaq/GSM, subject to official
notice of issuance.


7.2 Conditions to the Obligations of Buyer Under this Agreement. The obligations
of Buyer under this Agreement shall be further subject to the satisfaction or
waiver, at or prior to the Effective Time, of the following conditions:


(a) Representations and Warranties; Performance of Obligations of the Company
and the Company. Except for those representations and warranties which are made
as of a particular date, the representations and warranties of the Company
contained in this Agreement shall be true and correct in all material respects
(except with respect to those representations and warranties which are qualified
as to materiality, which shall be true in all respects) on the Closing Date as
though made on and as of the Closing Date. The representations and warranties of
the Company contained in this Agreement which are made as of a particular date
shall be true and correct in all material respects (except with respect to those
representations and warranties which are qualified as to materiality, which
shall be true in all respects) as of such date. The Company shall have performed
in all material respects the agreements, covenants and obligations to be
performed by it prior to the Closing Date.


(b) Certificates. The Company shall have furnished Buyer with such certificates
of its officers or other documents to evidence fulfillment of the conditions set
forth in this Section 7.2 as Buyer may reasonably request, including without
limitation the fulfillment of the conditions set forth in Sections 7.2(a) and
7.2(h).


 
54

--------------------------------------------------------------------------------

 
(c) Legal, Accounting and Investment Banking Fees. The Company shall have
furnished Buyer with letters from all attorneys, accountants, investment bankers
and other service providers representing the Company and its Subsidiaries in any
matters relating to the Merger or the other transactions contemplated hereby
confirming that all fees and disbursements have been paid in full for all
services rendered through and including the consummation of the Merger.


(d) Third Party Consents. All consents, waivers and approvals of any third
parties (other than Governmental Entities) which are necessary to permit the
consummation of the Merger and the other transactions contemplated hereby shall
have been obtained or made except for those the failure to obtain would not have
a Material Adverse Effect (i) on the Company or (ii) on Buyer and its
Subsidiaries taken as a whole. None of the approvals or waivers referred to in
this Section 7.2(d) shall contain any term or condition which would have a
Material Adverse Effect on the Buyer and its Subsidiaries, taken as a whole,
after giving effect to the Merger.


(e) Continuing in Effect. The Shareholders’ Agreement and each of the Employment
Agreements have remained in full force and effect up to the Effective Time.


(f) Dissenting Shares. No more than 30,000 shares of Company Common Stock shall
be eligible to constitute “Dissenting Shares” as of the commencement of the
Closing.


(g) Trust Assets. As of the Closing Date, the Company will not hold any Trust
Assets other than the Trust Assets of the Non-objecting Trust Accounts, and the
Trust Assets held in each Non-Objecting Trust Account as of the Closing Date
shall constitute all of the Trust Assets required by the Governing Agreements to
be held in such Non-objecting Trust Accounts.


(h) Status. The Company shall have delivered to Buyer the statement, in form and
substance satisfactory to Buyer, contemplated by Section 6.13.


7.3 Conditions to Obligations of the Company Under this Agreement. The
obligation of the Company to effect the Merger is also subject to the
satisfaction or waiver by the Company at or prior to the Effective Time of the
following conditions:


(a) Representations and Warranties; Performance of Obligations of Buyer. Except
for those representations and warranties which are made as of a particular date,
the representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects (except with respect to those
representations and warranties which are qualified as to materiality, which
shall be true in all respects) on the Closing Date as though made on and as of
the Closing Date. The representations and warranties of Buyer contained in this
Agreement which are made as of a particular date shall be true and correct in
all material respects (except with respect to those representations and
warranties which are qualified as to materiality, which shall be true in all
respects) as of such date. Buyer shall have performed in all material respects
the agreements, covenants and obligations to be performed by it prior to the
Closing Date.


 
55

--------------------------------------------------------------------------------

 
(b) Certificates. Buyer shall have furnished the Company with such certificates
of its officers or other documents to evidence fulfillment of the conditions set
forth in this Section 7.3 as the Company may reasonably request.




ARTICLE VIII


TERMINATION AND AMENDMENT


8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time, whether before or after approval of the matters presented in
connection with the Merger by the shareholders of the Company:


(a)  by mutual consent of the Company and Buyer;


(b) by either Buyer or the Company upon written notice to the other party (i) 60
days after the date on which any request or application for a required
regulatory approval shall have been denied or withdrawn at the request or
recommendation of the Governmental Entity which must grant such approval, unless
within the 60-day period following such denial or withdrawal a petition for
rehearing or an amended application has been filed with the applicable
Governmental Entity, provided, however, that no party shall have the right to
terminate this Agreement pursuant to this Section 8.1(b)(i) if such denial or
request or recommendation for withdrawal shall be due to the failure of the
party seeking to terminate this Agreement to perform or observe the covenants
and agreements of such party set forth herein or (ii) if any Governmental Entity
of competent jurisdiction shall have issued a final nonappealable order
enjoining or otherwise prohibiting the Merger;


(c) by either Buyer or the Company, if the Merger shall not have been
consummated on or before the date (the “Cut-off Date”) which is nine months from
the date hereof, provided, however, that the right to terminate this Agreement
pursuant to this Section 8.1(c) shall not be available to any party whose
failure to fulfill any of its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or prior to the
aforesaid date (the “Delaying Party”), unless the Delaying Party fulfills such
obligations subsequent to the Cut-Off Date (in which case the Delaying Party
shall have the right to terminate this Agreement pursuant to this Section 8.1(c)
in the event that the other parties hereto are unable or unwilling to consummate
the Closing within fifteen (15) days after receipt of notice that the Delaying
Party has fulfilled its obligations and is prepared to consummate the Closing);


 
56

--------------------------------------------------------------------------------

 
(d) by either Buyer or the Company if the approval of the shareholders of the
Company required for the consummation of the Merger shall not have been obtained
by reason of the failure to obtain the required vote at a duly held meeting of
such shareholders or at any adjournment or postponement thereof;


(e) by either Buyer or the Company (provided that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein), if there shall have been a breach of any of the
representations or warranties set forth in this Agreement on the part of the
other party, which breach is not cured within thirty days following written
notice to the party committing such breach, or which breach, by its nature,
cannot be cured prior to the Closing; provided, however, that neither party
shall have the right to terminate this Agreement pursuant to this Section 8.1(e)
unless the breach of representation or warranty, together with all other such
breaches, would entitle the party receiving such representation not to
consummate the transactions contemplated hereby under Section 7.2(a) (in the
case of a breach of representation or warranty by the Company) or Section 7.3(a)
(in the case of a breach of representation or warranty by Buyer);


(f) by either Buyer or the Company (provided that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein), if there shall have been a material breach of any
of the covenants or agreements set forth in this Agreement on the part of the
other party hereto, which breach shall not have been cured within thirty days
following receipt by the breaching party of written notice of such breach from
the other party hereto, or which breach, by its nature, cannot be cured prior to
the Closing;


(g) by Buyer if any of the conditions set forth in Sections 7.1 and 7.2 are not
satisfied and are not capable of being satisfied by the Cut-off Date; or


(h) by the Company if any of the conditions set forth in Sections 7.1 and 7.3
are not satisfied and are not capable of being satisfied by the Cut-off Date.


8.2 Effect of Termination. In the event of termination of this Agreement by
either Buyer or the Company as provided in Section 8.1, this Agreement shall
forthwith become void and have no effect except that (i) Sections 8.2 and
Article X shall survive any termination of this Agreement and (ii)
notwithstanding anything to the contrary contained in this Agreement, in the
event that either of the parties shall willfully default in its obligations
hereunder, the non-defaulting party may pursue any remedy available at law or in
equity to enforce its rights and shall be paid by the willfully defaulting party
for all damages, costs and expenses, including without limitation legal,
accounting, investment banking and printing expenses, incurred or suffered by
the non-defaulting party in connection herewith or in the enforcement of its
rights hereunder.


8.3 Amendment. Subject to compliance with applicable law, this Agreement may be
amended by the parties hereto at any time before or after approval of the
matters presented in connection with the Merger by the shareholders of the
Company; provided, however, that after any approval of the transactions
contemplated by this Agreement by the Company's shareholders, there may not be,
without further approval of such shareholders, any amendment of this Agreement
which reduces the amount or changes the form of the consideration to be
delivered to the Company’s shareholders hereunder other than as contemplated by
this Agreement. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.


 
57

--------------------------------------------------------------------------------

 
8.4 Extension; Waiver. At any time prior to the Effective Time, each of the
parties hereto may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other party hereto,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto and (c)
waive compliance with any of the agreements or conditions of the other party
contained herein. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such party, but such extension or waiver or failure to
insist on strict compliance with an obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.


 
ARTICLE IX
 
 
SET-OFF RIGHT
 


 
9.1 Survival. For purposes of determining Buyer’s set-off rights hereunder, the
Company’s representations and warranties contained in this Agreement shall
survive the Closing until the amounts described in Sections 1.5(a)(iv) and
1.5(a)(v) are paid or reduced to zero and shall in no event be affected by any
investigation, inquiry or examination made for or on behalf of Buyer prior to
the Closing. Notwithstanding the foregoing, in the event that Buyer notifies the
Shareholder Representative in writing of a Set-Off Claim (as defined herein)
prior to the end of such survival period, the Company’s representations and
warranties contained in this Agreement shall survive beyond the end of such
survival period with respect to any such Set-Off Claim.
 
9.2 Right of Set-Off. Subject to Section 9.3, Buyer shall have the right to
set-off, against any amounts payable pursuant to Sections 1.5(a)(iv) and
1.5(a)(v), the amount of any and all claims, costs, expenses, damages,
liabilities, losses or deficiencies (including attorneys’ fees and other costs
and expenses incident to any suit, action or proceeding) (the “Losses”) which
Buyer may suffer, sustain or become subject to, as a result of any inaccuracy in
or breach of any representation or warranty of the Company contained in this
Agreement or in any certificate delivered by or on behalf of the Company
hereunder.
 
9.3 Limitations on Right of Set-Off. Notwithstanding the foregoing, in the
absence of intentional fraud: (A) Buyer shall not have a set-off right under
this Article IX with respect to any Losses until the aggregate amount of all
such Losses exceeds $100,000 (the “Threshold Amount”), and then only to the
extent that such Losses exceed the Threshold Amount, (B) Buyer’s right to
recover for Losses shall not extend beyond the amounts payable pursuant to
Sections 1.5(a)(iv) and 1.5(a)(v) and (C) once amounts are actually paid
pursuant to Sections 1.5(a)(iv) and 1.5(a)(v), such amounts shall not be
recoverable with respect to any claim that Buyer is entitled to a set-off
pursuant to Section 9.2 (each such claim, a “Set-Off Claim”) made after such
amounts are paid pursuant to this Agreement.
 
 
58

--------------------------------------------------------------------------------

 
9.4 Procedure. In the event that Buyer determines that it has a valid Set-Off
Claim, Buyer shall notify the Shareholder Representative and shall provide the
Shareholder Representative with a description of such claim in reasonable
detail. Buyer shall provide the Shareholder Representative with reasonable
access to its books and records for the purpose of allowing the Shareholder
Representative a reasonable opportunity to verify any such Set-Off Claim. Buyer
shall negotiate in good faith regarding the resolution of any disputed Set-Off
Claim. If Buyer and the Shareholder Representative agree that Buyer has suffered
a Loss and agree upon the amount of such Loss, the amounts next payable pursuant
to Sections 1.5(a)(iv) and 1.5(a)(v) shall be reduced by the amount so agreed
upon. In the event that the Shareholder Representative does not reach such
agreement with Buyer, then Buyer may institute legal proceedings in order to
determine whether Buyer has suffered a Loss hereunder. In the event that such
legal proceedings are commenced and Buyer prevails in such proceedings, the cost
of such proceedings (including costs of investigation and reasonable attorneys’
fees and disbursements) incurred by Buyer shall be added to the amount of Losses
deemed to be suffered by Buyer. In the event that such legal proceedings are
commenced and the Shareholder Representative prevails in such proceedings, the
cost of such proceedings (including costs of investigation and reasonable
attorneys’ fees and disbursements) incurred by the Shareholder Representative
shall be paid by Buyer to the Shareholder Representative.


9.5 Appointment of the Shareholder Representative. By virtue of the approval of
the Merger and this Agreement by the requisite vote of the Company’s
shareholders, each of such shareholders and their transferees (collectively, the
“Shareholders”) shall be deemed to have appointed the Shareholder Representative
to act on behalf of the Shareholders with respect to all matters relating to
this Article IX, including in considering and certifying the amount of any
Losses, in taking any action on behalf of the Shareholders pursuant to this
Article IX, and generally in performing all acts expressly required or permitted
to be performed by the Shareholder Representative pursuant hereto; provided,
however, that the Shareholder Representative shall have no obligation to act on
behalf of the Shareholders except as expressly provided herein. Buyer shall have
the right to deal exclusively with the Shareholder Representative with respect
to all matters under this Article IX and Buyer shall not have any liability to
any Shareholder for any acts or omissions of the Shareholder Representative, or
any acts or omissions taken or not taken by Buyer at the direction of the
Shareholder Representative. The Shareholder Representative will have no
liability to the Shareholders with respect to actions taken or omitted to be
taken in the Shareholder Representative’s capacity as the Shareholder
Representative, except with respect to any liability resulting from the
Shareholder Representative’s gross negligence or willful misconduct. The
Shareholder Representative shall be entitled to rely upon any directions
received from holders of a majority of the Buyer Common Stock received in the
Merger; provided, however, that the Shareholder Representative shall not be
required to follow any such direction, and shall be under no obligation to take
any action in his capacity as the Shareholder Representative, unless the
Shareholder Representative has been provided with funds, security or indemnities
from the Shareholders which, in the sole determination of the Shareholder
Representative, are sufficient to protect the Shareholder Representative against
the costs, expenses and liabilities which may be incurred by the Shareholder
Representative in responding to such direction or taking such action. The
Shareholder Representative shall be entitled to engage such counsel, experts and
other agents and consultants as the Shareholder Representative shall deem
necessary in connection with exercising the Shareholder Representative’s powers
and performing the Shareholder Representative’s function hereunder and (in the
absence of bad faith on the part of the Shareholder Representative) shall be
entitled to conclusively rely on the opinions and advice of such persons. In the
event that the Shareholder Representative expends all funds reserved for him
pursuant to Section 1.5(e), the Shareholder Representative shall be entitled to
reimbursement by the Shareholders, from cash payable to the Shareholders
pursuant to Sections 1.5(a)(iv) and 1.5(a)(v), for all reasonable expenses,
disbursements and advances (including fees and disbursements of the Shareholder
Representative’s counsel, experts and other agents and consultants) incurred by
the Shareholder Representative in such capacity.


 
59

--------------------------------------------------------------------------------

 


ARTICLE X


GENERAL PROVISIONS


10.1 Interpretation. When a reference is made in this Agreement to Sections,
Exhibits or Schedules, such reference shall be to a Section of or Exhibit or
Schedule to this Agreement unless otherwise indicated. The table of contents, if
any, and headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words "include", "includes" or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without
limitation". No provision of this Agreement shall be construed to require the
Company, Buyer or any of Buyer’s Subsidiaries or affiliates to take any action
that would violate any applicable law, rule or regulation.


10.2 Nonsurvival of Representations, Warranties and Agreements. None of the
representations, warranties, covenants and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive beyond the
time contemplated by Section 9.1, except for those covenants and agreements
contained herein and therein which by their terms apply in whole or in part
after the Effective Time.


10.3 Expenses. Except as otherwise provided in Articles I and IX, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.


10.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):


 
60

--------------------------------------------------------------------------------

 
 
 

 
(a)
if to Buyer, to:            Center Bancorp, Inc.      2455 Morris Avenue     
Union, New Jersey 07083      Attn: John J. Davis           
with a copy to:
          Lowenstein Sandler PC      65 Livingston Avenue      Roseland, New
Jersey 07068      Attn: Peter H. Ehrenberg, Esq.          and            
(b)
if to the Company, to:       Beacon Trust Company      333 Main Street      P.O.
Box 810      Madison, New Jersey 07940     Attn: Arthur W. Hyde          
with a copy to:
          McCarter & English     Four Gateway Center      100 Mulberry St.     
Newark, NJ 07102      Attn: Michael M. Horn, Esq.

 
10.5 Counterparts; Facsimile. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. Execution and delivery of this Agreement or any
agreement contemplated hereby by facsimile transmission shall constitute
execution and delivery of this Agreement or such agreement for all purposes,
with the same force and effect as execution and delivery of an original manually
signed copy hereof.


 
61

--------------------------------------------------------------------------------

 
10.6 Entire Agreement. This Agreement (including the documents and the
instruments referred to herein), together with the Shareholders’ Agreement and
all confidentiality agreements executed by the Company and Buyer with respect to
the transactions contemplated herein, constitute the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.


10.7 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New Jersey, without regard to any applicable
conflicts of law.


10.8 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.


10.9 Publicity. Except as otherwise required by law, so long as this Agreement
is in effect, the Company shall not issue or cause the publication of any press
release or other public announcement with respect to, or otherwise make any
public statement concerning, the transactions contemplated by this Agreement
without the consent of Buyer, which consent shall not be unreasonably withheld.


10.10 Assignment; No Third Party Beneficiaries. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns. Except as otherwise
expressly provided in Section 6.7, this Agreement (including the documents and
instruments referred to herein) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.


10.11 Waiver of Jury Trial. Each party hereto (each, a “Party”) hereby waives to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect to any suit, action or other proceeding directly or
indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby. Each Party (a) certifies that no representative
of any other Party has represented, expressly or otherwise, that such other
Party would not, in the event of any suit, action or other proceeding, seek to
enforce that foregoing waiver and (b) acknowledges that it and the other Parties
have been induced to enter into this Agreement, by, among other things, the
mutual waivers and certifications in this Section 10.11.


10.12 Enforcement of this Agreement. The Company acknowledges and agrees that
Buyer would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any breach of
this Agreement by the Company may not be adequately compensated in all cases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which Buyer may be entitled, at law or in equity, it shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.


 
62

--------------------------------------------------------------------------------

 
10.13 Construction. In the event of any ambiguity in, or dispute regarding the
interpretation of, any of the provisions of this Agreement, the interpretation
to be afforded any such provision will not be resolved by any rule of
interpretation or construction providing for interpretation against the Party
which causes the uncertainty or against the Party which drafts the Agreement,
and all Parties hereto expressly agree that in the event of any ambiguity or
dispute regarding the interpretation of any provision contained in this
Agreement, such provision will be interpreted as if each Party hereto
participated in the drafting thereof. Unless otherwise indicated to the contrary
herein by the context or use thereof: (i) the words, “herein,” “hereto,”
“hereof” and words of similar import refer to this Agreement as a whole and not
to any particular Section or paragraph hereof; (ii) words importing the
masculine gender shall also include the feminine and neutral genders, and vice
versa; (iii) words importing the singular shall also include the plural, and
vice versa; and (iv) the word “including” means “including without limitation.”


10.14 Definitions.


(a) The following terms shall have the following meanings:


“Adjusted Stock Number” shall equal $8,089,480 divided by the Stock Price,
rounded to four decimals.
 


“Business Day” shall mean any day except a Saturday, Sunday or any day which is
a legal holiday or a day on which banking institutions in the State of New
Jersey are authorized or required by law or other government action to close.
All time periods in this Agreement based on a number of days shall be deemed to
refer to calendar days unless the term Business Day is specifically used.


“Buyer Common Stock Average Price” means the average of the daily closing sales
prices of Buyer Common Stock as reported on the Nasdaq/GSM (as reported in The
Wall Street Journal or, if not reported thereby, another authoritative source as
chosen by Buyer) for the 10 consecutive full trading days in which such shares
are quoted on the Nasdaq/GSM ending at the close of trading on the Determination
Date.


“Fair Market Value” shall mean (a) as to any Securities which are listed or
admitted to trading on any national securities exchange, on any Business Day,
the amount equal to (i) the last sale price of such Securities, regular way, on
such date or, if no such sale takes place on such date, the average of the
closing bid and asked prices thereof on such date, in each case as officially
reported on the principal national securities exchange on which such Securities
are then listed or admitted to trading, or (ii) as to Securities which are not
then listed or admitted to trading on any national securities exchange but are
reported through the automated quotation system of a registered securities
association, the last trading price of such Securities on such date, or if there
shall have been no trading on such date, the average of the closing bid and
asked prices of such Securities on such date as shown by such automated
quotation system, and (b) as to any other property on any date, the price which
could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.


 
63

--------------------------------------------------------------------------------

 
“Fees” shall mean, with respect to any Trust Account, all fees which the Company
is entitled to receive with respect to such Trust Account pursuant to the
Governing Agreements, including, without limitation, all account administration
fees (whether payable annually, quarterly, monthly or otherwise) and any asset
administration fees.


“Fiduciary Petition” shall mean a petition to the Superior Court of the State of
New Jersey to be filed by Buyer and Newco in accordance with the Fiduciary Act,
pursuant to which Newco will be substituted in every existing fiduciary capacity
for Buyer with respect to all Non-objecting Trust Accounts.


“First Year” shall mean the twelve month period commencing on the first day of
the calendar month immediately following the calendar month in which the
Effective Time occurs.


“First Year Base Amount” shall mean $783,604.
 
“First Year Payment Date” shall mean the date on which the First Year Pre-Tax
Income is finally determined pursuant to Section 1.6.


“First Year Pre-Tax Income” shall mean the Surviving Trust Company’s Pre-Tax
Income for the First Year, as set forth in the Section 1.6 Income Statement for
the First Year when such Section 1.6 Income Statement becomes final and binding
pursuant to Section 1.6(b).


“First Year Milestone” shall mean $1,145,268.
 
“Fully Diluted Number” shall mean the sum of (i) the aggregate number of shares
of Company Common Stock outstanding immediately prior to the Effective Time and
(ii) the aggregate number of shares of Common Stock issuable immediately prior
to the Effective Time upon exercise, conversion or exchange of all outstanding
stock options, warrants, subscription rights, securities convertible into
Company Common Stock, securities exchangeable for Company Common Stock and any
other rights to receive, acquire or otherwise obtain Company Common Stock.


 
64

--------------------------------------------------------------------------------

 
“GAAP” shall mean U.S. generally accepted accounting principles applied
consistently with the manner in which the Company’s 2005 audited financial
statements were prepared.


“Governing Agreements” shall mean all trusts, wills, contracts, resolutions,
agreements and other written documentation pursuant to which the Trust Accounts
have been established and/or are governed, including any amendments thereto.


“Non-objecting Trust Account” shall mean any Trust Account with respect to which
Newco is named the successor trustee pursuant to the Substitution Order.


“Non-Option Shares” shall mean, for any shareholder of the Company, all shares
of Company Common Stock held by such shareholder which are not Option Shares.


“Option Number” shall equal $10,289,480 divided by the Stock Price.


“Option Shares” shall mean, for any shareholder of the Company, the lesser of
(i) all shares of Company common stock issued by the Company on or after March
15, 2006 upon the exercise of stock options by such shareholder, and (ii)
fifty-five percent (55%) of all shares of Company Common Stock held by such
shareholder at the Effective Time.
 
“Second Year” shall mean the twelve month period commencing on the first day
after the First Year ends.


“Second Year Base Amount” shall mean $969,699.
 
“Second Year Pre-Tax Income” shall mean the Surviving Trust Company’s Pre-Tax
Income for the Second Year, as set forth in the Section 1.6 Income Statement for
the Second Year when such Section 1.6 Income Statement becomes final and binding
pursuant to Section 1.6(b).


“Second Year Payment Date” shall mean the date on which the Second Year Pre-Tax
Income is finally determined pursuant to Section 1.6.


“Second Year Milestone” shall mean $1,417,253.


“Securities” shall mean any (a) privately or publicly issued capital stock,
bonds, notes, debentures, commercial paper, bank acceptances, trade acceptances,
trust receipts and other obligations, partnership interests, instruments or
evidences of indebtedness commonly referred to as securities, warrants, options,
including puts and calls or any combination thereof and the writing of such
options and (b) commodities and commodity futures contracts or options, foreign
exchange and foreign exchange futures contracts or options, other futures
contracts or options of any kind whatsoever, including any such contract
relating to a financial or other index of any kind, rights with respect to any
of the foregoing, and any other arrangements for investment of financial
instruments that may from time to time be available to the public or to any
individual.


 
65

--------------------------------------------------------------------------------

 
“Shareholder Representative” shall mean Arthur Hyde or, if Arthur Hyde ceases to
serve in such capacity hereunder subsequent to the Effective Time, such other
individual as shall be designated as such by persons who received a majority of
the shares of Buyer Common Stock issued pursuant to Sections 1.5(a)(i) and
1.5(a)(ii).


“Stock Number” shall equal $4,680,000 divided by the Stock Price, rounded to
four decimals.


“Stock Price” shall mean the Buyer Common Stock Average Price, except that (i)
if the Buyer Common Stock Average Price is greater than $17.22 (the “Ceiling
Price”), the Stock Price shall be the Ceiling Price and (ii) if the Buyer Common
Stock Average Price is less than $14.09 (the “Floor Price”), the Stock Price
shall be the Floor Price.


“Subsidiary”," when used with respect to any party, shall mean any corporation,
partnership or other organization, whether incorporated or unincorporated, which
is consolidated with such party for financial reporting purposes.


“Substitution Order” shall mean an order entered by the Superior Court of New
Jersey, pursuant to the Fiduciary Act, in form and substance satisfactory to
Buyer, pursuant to which Newco shall be substituted in every fiduciary capacity
in place of the Company as the successor trustee and fiduciary with respect to
all of the Trust Accounts.


“Transition Period” shall mean the period commencing as of the Effective Time
and ending on the last day of the Second Year.


“Trust Accounts” shall mean all of the trust and fiduciary accounts or
relationships for which the Company acts as a fiduciary and any additional
accounts or relationships with respect to which the consent of a third-party
would be required in order to enable Newco to be substituted for the Company in
the absence of the Substitution Order.


“Trust Assets” shall mean, with respect to any trust account, the cash,
properties, assets, deposits, funds, investments, agreements, bills, notes,
Securities, instruments, demands, contracts and rights that are administered,
utilized, or held for payment to or other benefit of other persons (whether or
not constituting all or a portion of the corpus of any trust) by the Company as
fiduciary, custodian or trustee, pursuant to or in connection with such trust
account.


 
66

--------------------------------------------------------------------------------

 
(b) The following terms are defined in the following sections of this Agreement:


Defined Term
Section of this Agreement
Accounting Firm
Section 1.6(b)
Acquisition Proposal
Section 5.1(d)(i)
Adjusted Stock Number
Section 10.14(a)
Aggregate Merger Consideration
Section 1.5(c)
Agreement
Lead-in
BHCA
Section 4.1
Business Day
Section 10.14(a)
Buyer
Lead-in
Buyer Common Stock
Section 1.5(a)(i)
Buyer Financial Statements
Section 4.6
Buyer/Option Shares
Section 1.5(a)(i)
Buyer Option Plans
Section 4.2
Buyer Preferred Stock
Section 4.2
Buyer’s Regulatory Agencies
Section 4.2
Ceiling Price
Definition of Stock Price
CERCLA
Section 3.17(d)
Certificates
Section 1.5 (c)
Closing
Section 1.3
Closing Date
Section 1.3
Closing Notice
Section 1.3
Company
Lead-in
Company Common Stock
Section 1.5
Company Contract
Section 3.14
Company Disclosure Schedule
Article III
Company Financial Statements
Section 3.6
Company Pension Plans
Section 3.11(a)
Company Regulatory Agencies
Section 3.5
Company Shareholder Meeting
Section 6.1(a)
Company Stock Option Plan
Section 1.7
Company Welfare Plans
Section 3.11(a)
Covered Persons
Section 3.19
Cut-off Date
Section 8.1(c
Delaying Party
Section 8.1(c)
Departmental Notice
Section 1.3
Department
Section 1.3
Dissenting Shares
Section 1.9
DPC Shares
Section 1.5 (b)
DRP Plan
Section 4.2
Effective Time
Section 1.3
Environmental Laws
Section 3.17(d)
Environmental Matters"
Section 3.17(d)

 
 
67

--------------------------------------------------------------------------------

 
ERISA
Section 3.11(a)
ERISA Affiliate
Section 11(a)
Exchange Act
Section 4.7
Exchange Agent
Section 2.1
Exchange Fund
Section 2.1
Fair Market Value
Section 10.149a0
FDIC
Section 4.5
Fees
Section 10.14(a)
Fiduciary Act
Recital E
Fiduciary Petition
Section 10.14(a)
Firm
Section 3.7
First Year Exchange Fund
Section 2.1
First Year
Section 10.14(a)
First Year Payment Amount
Section 1.5(a)(iv)
First Year Payment Date
Section 10.14(a)
First Year Pre-Tax Income
Section 10.14(a)
First Year Milestone
Section 10.14(a)
Floor Price
Definition of Stock Price
Fully Diluted Number
Section 10.14(a)
Governmental Entity
Section 3.4
GAAP
Section 10.14(a)
Governing Agreements
Section 10.14(a)
Hazardous Materials
Section 3.17(d)
Indemnitees
Section 6.7(a)
Insurance Amount
Section 6.7(b)
Internal Controls
Section 3.6(c)
IRS
Section 3.4
Investment Letter
Section 6.5
Losses”
Section 9.2
Material Adverse Effect
Sections 3.1 and 4.1
Merger
Recital A
Merger Consideration
Section 1.5(c)
Nasdaq/GSM
Section 2.2(e)
Newco
Recital A
New Employment Agreements
Recital C
New Option
Section 1.7
Non-objecting Trust Account
Section 10.14(a)
Non-Option Shares
Section 10.14(a)
Notice of Disagreement
Section 1.6(b)
OCC
Section 3.4
Option Grant Agreement
Section 1.7
Option Shares
Section 10.14(a)
Party
Section 10.11
PBGC
Section 3.4
Prime Rate
Section 10.14(a)

 
 
68

--------------------------------------------------------------------------------

 
Proxy Statement
Section 3.4
Regulatory Agreement
Section 3.16(a)
Pre-Tax Income
Section 1.6(e)
RCRA
Section 3.17(d)
Real Property
Section 3.16(c)
Real Property Leases
Section 3.16(c)
Remaining Transition Period
Section 1.6(e)(vii)
Regulatory Agreement
Section 3.15
S-4
Section 3.4
SEC
Section 3.4
Second Year
Section 10.14(a)
Second Year Exchange Fund
Section 2.1
Second Year Payment Amount
Section 1.5(a)(v)
Second Year Pre-Tax Income
Section 10.14(a)
Second Year Payment Date
Section 10.14(a)
Second Year Milestone
Section 10.14(a)
Section 1.6 Income Statement
Section 1.6(b)
Securities
Section 10.14(a)
Securities Act
Section 4.7
Shareholders
Section 9.5
Shareholders’ Agreement
Recital B
Shareholder Representative
Section 10.14(a)
Spill Act
Section 3.17(d)
Stock Option
Section 1.7
Subsidiary
Lead-in
Substitution Order
Section 10.14(a)
Surviving Trust Company
Section 1.2
Taxes
Section 3.10(e)
Tax Opinion
Section 1.19
Threshold Amount
Section 9.3
Transition Period
Section 10.14(a)
Trust Account
Section 10.14(a)
Trust Assets
Section 10.14(a)

 
69

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Buyer and the Company have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.
 

        CENTER BANCORP, INC.  
   
   
    By:   /s/ John J. Davis  

--------------------------------------------------------------------------------

Name: John J. Davis   Title: President and Chief Executive Officer

            BEACON TRUST COMPANY  
   
   
  Date:  By:   /s/ Arthur W. Hyde  

--------------------------------------------------------------------------------

Name: Arthur W. Hyde  
Title: Chairman, President and Chief  Executive Officer

 


 
70

--------------------------------------------------------------------------------

 

 
EXHIBIT A


FORM OF


CERTIFICATE OF INCORPORATION
OF
UNION CENTER TRUST COMPANY


 
THIS IS TO CERTIFY that we, the undersigned, do hereby make and subscribe this
Certificate of Incorporation, and do associate ourselves into a bank pursuant to
“The Banking Act of 1948”, being Chapter 67 of the laws of 1948, as amended (the
“Act”), and each of us does severally agree to take and pay for the number of
shares of the capital stock of the bank as hereinafter set forth after our
respective names, together with our proportionate share of the surplus and
reserve fund for organization expense and reserve for contingencies herein
provided.
 
FIRST: The name by which the bank shall be known is Union Center Trust Company.
 
SECOND: The principal office of the bank is to be located at 2445 Morris Avenue
in the Town of Union, Union County, New Jersey.
 
THIRD: Subject to the limitations set forth in this Article THIRD, the bank
shall have power to transact the business of banking in all its branches and, to
that end, shall have and may exercise all those powers authorized to be
exercised by banks under the provisions of “The Banking Act of 1948” as
presently enacted and as from time to time amended, and all those powers which
are presently, or in the future may be authorized by law to be exercised by
banks. In particular, but without limitation, the bank shall have the power to
exercise any fiduciary power which may be law be exercised only by banks which
are qualified to act as fiduciaries; provided, however, that the bank shall not
have the power to make loans, and provided further that it shall not have the
power to accept deposits.
 
FOURTH: The amount of the authorized capital stock of the bank shall be
$_________ divided into _____ shares of the par value of _________ each. The
amount of issued capital stock of the bank shall be $___________ divided into
______ shares of the par value of $_____. Authorized but unissued capital stock
may be issued by the Board of Directors under the provisions of The Banking Act
of 1948, as presently enacted, and as from time to time amended and
supplemented.
 
FIFTH: The amount of surplus with which the bank will commence business is
$________________.
 
SIXTH: The amount of the fund reserved for organization expense is $__________
and the amount of the reserve for contingencies is $_________.
 
 
71

--------------------------------------------------------------------------------

 
SEVENTH: The names and residences of the incorporators, and the number of shares
subscribed for by each, are as follows:
 
All shares shall be subscribed for by Center Bancorp, Inc., a New Jersey
corporation.
 
EIGHTH: The number of directors of the bank shall be not less than five, and not
more than twenty-five, as shall from time to time be fixed by the By-Laws.
 
NINTH: The persons who shall serve as directors until the first annual meeting
of the stockholders are as follows:
 
Name                         Address
 


 
TENTH: The Board of Directors of the bank shall have power to make, alter and
repeal By-Laws, subject to alteration or repeal by the stockholders at any
meeting. The power conferred by this Article TENTH shall be subject to such
limitations as may from time to time be imposed by law.
 
ELEVENTH: The Board of Directors may, between annual meetings, increase the
number of directors by not more than two, and may appoint persons to fill the
vacancies so created, subject to the limitations, however, (a) that there shall
not at any time be more directors than authorized by Section 101 of The Banking
Act of 1948, and (b) that there shall not be more than twenty-five directors at
any time.
 
TWELFTH: The Board of Directors shall have power to pay dividends from time to
time, in whole or in part in stock, without approval or ratification of the
stockholders, in the manner provided by and subject to the limitations contained
in Section 52 of The Banking Act of 1948, as amended, or as may be further
amended.
 
THIRTEENTH: The Board of Directors shall have power to appoint an executive
committee, from time to time, from among its members, in accordance with the
statute in such case made and provided. Such committee shall have and may
exercise such powers as are authorized by law, subject to the time and
provisions of the B-Laws of this bank.
 
FOURTEENTH: A director of the bank shall not be personally liable to the bank or
its stockholders for damages, for breach of any duty owed to the bank or its
stockholders, except that this provision shall not relieve a director from
liability for any breach of duty based upon an act or omission (a) in breach of
such person’s duty of loyalty to the bank or its stockholders, (b) not in good
faith or involving a knowing violation of law, or (c) resulting in receipt by
such person of an improper personal benefit.
 
 
72

--------------------------------------------------------------------------------

 
FIFTEENTH: For the duration permitted b y the New Jersey Banking Act, as amended
from time to time, an officer shall not be personally liable to the bank or its
stockholders for damages for breach of any duty owed to the bank or its
stockholders, except that this provision shall not relieve an officer from
liability for any breach of duty based upon an act or omission (a) in breach of
such person’s duty of loyalty to the bank or its stockholders, (b) not in good
faith or involving a knowing violation of law, or (c) resulting in receipt by
such person of an improper personal benefit.
 
SIXTEENTH: The bank shall have perpetual existence, subject to liquidation and
dissolution as provided by law.
 
SEVENTEENTH: The bank is authorized to purchase and maintain insurance on behalf
of all individuals serving as directors thereof against any expense incurred in
any proceedings and any claims asserted against them or any of them by reason of
being or having been a director. The bank may indemnify its directors in every
matter where permitted by law.
 
EIGHTEENTH: The bank is authorized to acquire, through purchase, shares of its
own capital stock. Shares so purchased may, pursuant to the Act, be sold by the
bank to those of its stockholders who pay therefor with cash dividends declared
by the bank on its capital stock. Subject to the requirements of the Act, these
shares may be purchased by the bank for such other uses and purposes, not
contrary to law or sound banking principles, and for such consideration as the
Board of Directors may from time to time determine. All shares so acquired shall
be designated as “treasury stock” and, so long as they remain the property of
the bank, they shall not constitute capital stock for the purposes of the Act.
 
NINETEENTH: Unless otherwise restricted by statute, any director or the entire
board of directors may be removed, with or without cause, by the holders of a
majority of the shares then entitled to vote at an election of directors.
 
IN WITNESS WHEREOF, we have hereunto set our hands and seals the ___ day of
___________, 2007.
 
 
73

--------------------------------------------------------------------------------

 
EXHIBIT B


FORM OF AFFILIATE’S LETTER




March __, 2007


Center Bancorp, Inc.
2455 Morris Avenue
Union, New Jersey 07083


Ladies and Gentlemen:


I am delivering this letter to you in connection with the proposed acquisition
of Beacon Trust Company, a limited purpose trust company chartered under the
laws of the State of New Jersey (the “Company”), by Center Bancorp, Inc., a New
Jersey corporation and a registered bank holding company (“Buyer”), pursuant to
the merger (the “Merger”) described in the Agreement and Plan of Merger, dated
as of March 15, 2007 (the “Agreement”), between Company and Buyer.


I currently own ________ shares of the Company’s common stock, par value $2.65
per share (“Company Common Stock”). As a result of the Merger, I will receive
shares of Buyer’s common stock, no par value (“Buyer Common Stock”), in exchange
for my Company Common Stock. 
 
I have been advised that as of the date of this letter I may be deemed to be an
"affiliate" of the Company, as the term "affiliate" is used in and for purposes
of paragraphs (c) and (d) of Rule 145 (“Rule 145”) promulgated by the Securities
and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “Securities Act”). I acknowledge that if I am deemed to be an affiliate of
the Company for purposes of the Securities Act, my ability to sell, assign,
transfer or otherwise dispose of (“transfer”) shares of Buyer Common Stock that
I may receive in the Merger will be restricted unless such transaction is
registered under the Securities Act or an exemption from such registration is
available.


I represent to and agree with Buyer that:


A. Compliance with Rule 145. I have been advised that any issuance of Buyer
Common Stock to me pursuant to the Merger will be registered with the SEC under
the Securities Act on a Registration Statement on Form S-4. However, I have also
been advised that, since I may be deemed to be an affiliate of the Company at
the time the Merger is submitted for a vote of the Company’s stockholders, any
transfer by me of Buyer Common Stock is restricted under Rule 145. I agree not
to transfer the Buyer Common Stock received by me or any of my affiliates
pursuant to the Merger unless (i) such transfer is made in conformity with the
volume and other limitations of Rule 145, (ii) in the opinion of Buyer’s counsel
or counsel reasonably acceptable to Buyer, such transfer is otherwise exempt
from registration under the Securities Act, or (iii) such transfer is registered
under the Securities Act.


 
74

--------------------------------------------------------------------------------

 
B. Stop Transfer Instructions; Legend on Certificates. I also understand and
agree that stop transfer instructions will be given to Buyer’s transfer agent
with respect to my Buyer Common Stock and that there may be placed on the
certificates of my Buyer Common Stock a legend stating in substance:



 
"THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO
WHICH RULE 145 PROMULGATED UNDER THE SECURITIES ACT OF 1933 APPLIES."



C. Voting with Respect to the Agreement. Until the earlier of the consummation
of the Merger or the termination of the Agreement, I agree that I will be
present in person or by proxy and consent to, approve, authorize and direct the
voting of all shares of my Company Common Stock (whether owned on the date
hereof or subsequently acquired) at every meeting of the shareholders of Company
at which such matters are considered and at every adjournment thereof or in
connection with any written consent of the shareholders of Company related to
such matters, in favor of the adoption of the Agreement and the consummation of
the Merger and the other transactions contemplated by the Agreement and against
any Acquisition Proposal (as defined in the Agreement).
 
D. Consultation with Counsel. I have carefully read this letter and the
Agreement and discussed the requirements of such documents and other applicable
limitations upon my ability to transfer Buyer Common Stock to the extent I felt
necessary with my counsel or counsel for the Company or Buyer.


Execution of this letter is not an admission on my part that I am an "affiliate"
of the Company or Buyer, or a waiver of any rights I may have to object to any
claim that I am such an affiliate on or after the date of this letter. This
letter shall terminate concurrently with any termination of the Agreement in
accordance with its terms.


Very truly yours,




____________________________________
Name:


Accepted this _____ day of ______________,2007.


CENTER BANCORP, INC.




By: _____________________________________
Name:
Title:


 
75

--------------------------------------------------------------------------------

 

